SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

   In re Adoption of N.J.A.C. 5:96 & 5:97 by N.J. Council on Affordable Housing (A-90 to -94-10) (067126)

Argued November 14, 2012 -- Decided September 26, 2013

LaVECCHIA, J., writing for a majority of the Court.

          In this appeal, the Court considers the validity of the most recent iteration of regulations applicable to the
third round of municipal affordable housing obligations (Third Round Rules) adopted pursuant to the Fair Housing
Act (FHA), L. 1985, c. 222; see N.J.S.A. 52:27D-302. With those regulations, the Council on Affordable Housing
(COAH) proposed a “growth share” methodology for assessing prospective need in allocating a municipality’s fair
share of the region’s need for affordable housing.

          The Court’s Mount Laurel decisions recognized a constitutional obligation that municipalities, in the
exercise of their delegated power to zone, “afford[] a realistic opportunity for the construction of [their] fair share of
the present and prospective regional need for low and moderate income housing.” S. Burlington Cnty. NAACP v.
Twp. of Mount Laurel, 92 N.J. 158 (1983) [hereinafter Mount Laurel II] (citing S. Burlington Cnty. NAACP v.
Twp. of Mount Laurel, 67 N.J. 151 (1975) [hereinafter Mount Laurel I]). Mount Laurel I was followed by years of
political inertia, failing to address the constitutional deprivation affecting the least fortunate in our society. The
Court preferred a legislative solution. However, in the absence of a legislative response, the Court was compelled in
Mount Laurel II to fashion a remedy designed to curb exclusionary zoning practices and to foster development of
affordable housing for low- and moderate-income individuals.

          Thereafter, the Legislature enacted the FHA, which codified the core constitutional holding undergirding
the Mount Laurel obligation and included particularized means by which municipalities could satisfy their
obligation, mirroring the judicially crafted remedy. The FHA also created COAH, N.J.S.A. 52:27D-305, and
provided it with rulemaking and adjudicatory powers to execute the provision of affordable housing. In regulations
covering prior time periods (the First Round Rules and Second Round Rules), the methodologies used by COAH
largely followed the remedial approaches established in Mount Laurel II.

          In this case, the Court reviews the Appellate Division’s invalidation of the most recent iteration of the
Third Round Rules. In the Third Round Rules, COAH proposed a new approach—a “growth share” methodology—
for assessing prospective need in the allocation of a municipality’s fair share of the region’s need for affordable
housing. In its decision, the Appellate Division expressed doubt about whether any growth share methodology could
be compatible with the Mount Laurel II remedy for determining a municipality’s affordable housing obligation. In
re Adoption of N.J.A.C. 5:96 & 5:97, 416 N.J. Super. 462 (App. Div. 2010). That overarching question looms over
all other issues in this challenge to the Third Round Rules.

HELD: The Third Round Rules are at odds with the FHA, which incorporated the Mount Laurel II remedy.
Although that remedy imposed thirty years ago should not be viewed as a constitutional straightjacket to legislative
innovation of a new remedy responsive to the constitutional obligation, the FHA remains the current framework
controlling COAH’s actions. With respect to the current version of the FHA, the Third Round Rules are ultra vires.

1. Under the revised Third Round Rules, a municipality accrues its affordable housing obligation as a percentage of
growth that actually occurs within its borders. The growth share obligation is based on ratios formulated from
statewide—not regional—data on projected housing need, employment and residential growth. Although COAH
initially calculates a municipality’s projected growth share obligation, the regulations provide that a municipality
only incurs the obligation to the extent growth actually occurs. COAH’s biennial review process ensures that
projected growth share obligations are replaced with obligations that are proportionate to the municipality’s actual
residential and employment growth. (pp. 29-36)


                                                            1
2. The Court imposed a judicial remedy in Mount Laurel II because of municipal inertia toward allowing affordable
housing. Prospective regional need was conceived as an ascertainable figure to be calculated before determining
specific municipal obligations. To the extent the growth share approach is not based on region-specific data and is
not structured to establish a firm obligation in respect of prospective affordable housing need, it is inconsistent with
the Mount Laurel II remedy. However, the Court recognizes that its analysis cannot, and does not, end there. In the
three decades since Mount Laurel II, many changed circumstances have influenced the development of housing in
New Jersey. In light of those changes, there may be reasonable bases for considering alternative approaches to
promote the production of affordable housing. The constitutional obligation reaffirmed and refined in Mount Laurel
II is distinct from the judicial remedy embraced by the Court. The Legislature may wish to consider the benefits of
an alternate remedy that accounts for current circumstances. The judicial remedy imposed in Mount Laurel II is not
a straightjacket to legislative innovation for satisfaction of the constitutional obligation. (pp. 36-46)

3. That said, the Third Round Rules’ validity hinges on whether they are consistent with the FHA. The FHA’s
framework is replete with references tying affordable housing obligations to a region, not obligations formed on a
statewide basis, and it requires a specifically allotted number of units for satisfaction of both present and prospective
need based on a housing region. Although Section 307 of the FHA permits COAH to adjust prospective need
methodology based on decisions of other branches of government, that oblique reference does not authorize the
agency to rewrite such core aspects of its enabling legislation, which are premised on an allocation basis for
prospective need within a housing region. The policy adopted by the Legislature cannot be rewritten by COAH to
the degree it has done through the growth share methodology. The FHA tracked the Mount Laurel II allocation
methodology for satisfaction of present and prospective need based on housing region. COAH was not free to
abandon that approach, and the Court is not free to ignore the legislative choice. The growth share methodology is
inconsistent with the FHA and thus COAH’s regulations are ultra vires. The Legislature may determine to authorize
new avenues for addressing regional need and the promotion of affordable housing. (pp. 46-53)

4. The growth share methodology is so intertwined with the new regulatory scheme that it cannot be severed. The
Court’s conclusion requires a new adoption of regulations to govern the third round municipal obligations consistent
with the strictures of the FHA. New rules cannot wait further while time is lost during deliberations on a new
affordable housing approach. A remedy must be put in place to eliminate the limbo in which municipalities, New
Jersey citizens, developers, and affordable housing interest groups have lived for too long. Accordingly, the Court
endorses the Appellate Division’s five-month deadline for reimposing third-round obligations based on the previous
rounds’ method of allocating fair share obligations among municipalities. The Court notes the remedy is the
remedial formula adopted by COAH, consistent with the FHA, and one even COAH agrees can be implemented
quickly. (pp. 53-59)

         JUSTICE HOENS, DISSENTING, joined by JUSTICE PATTERSON, agrees that the judicial remedy
created thirty years ago is not the only constitutionally permissible method for providing affordable housing, but
expresses the view that the growth share approach is consistent with both Mount Laurel II and the FHA.

         The judgment of the Appellate Division is AFFIRMED AS MODIFIED.

        JUSTICE ALBIN and JUDGE RODRÍGUEZ (temporarily assigned) join in JUSTICE
LaVECCHIA’s opinion. JUSTICE HOENS filed a separate, dissenting opinion in which JUSTICE
PATTERSON joins. CHIEF JUSTICE RABNER and JUDGE CUFF (temporarily assigned) did not
participate.




                                                           2
                                         SUPREME COURT OF NEW JERSEY
                                A-90/91/92/93/94 September Term 2010
                                                    067126



IN THE MATTER OF THE ADOPTION
OF N.J.A.C. 5:96 AND 5:97 BY
THE NEW JERSEY COUNCIL ON
AFFORDABLE HOUSING.


         Argued November 14, 2012 – Decided September 26, 2013

         On certification to the Superior Court,
         Appellate Division whose opinion is reported
         at 416 N.J. Super. 462 (2010).

         Edward J. Buzak argued the cause for
         appellant and cross-respondent New Jersey
         State League of Municipalities (The Buzak
         Law Group, attorneys).

         Jonathan E. Drill argued the cause for
         appellants and cross-respondents Clinton
         Township, Bedminster Township, Bernards
         Township, Bethlehem Township, Town of
         Clinton, Greenwich Township, Montgomery
         Township, Peapack-Gladstone Borough,
         Readington Township, Roseland Borough, Union
         Township and Marvin J. Joss (Stickel, Koenig
         & Sullivan, attorneys; Stuart R. Koenig, on
         the briefs).

         Kevin D. Walsh argued the cause for
         appellant and cross-respondent Fair Share
         Housing Center (Mr. Walsh, attorney; Mr.
         Walsh and Adam M. Gordon, on the briefs).



                                   1
Stephen M. Eisdorfer argued the cause for
respondent New Jersey Builders Association
(Hill Wallack, attorneys; Mr. Eisdorfer and
Thomas F. Carroll, III, on the brief).

Geraldine Callahan, Deputy Attorney General,
argued the cause for respondent New Jersey
Council on Affordable Housing and
Commissioner of the Department of Community
Affairs (Jeffrey S. Chiesa, Attorney General
of New Jersey, attorney; Ms. Callahan,
George N. Cohen, and Donald M. Palombi,
Deputy Attorneys General on the briefs).

Jeffrey R. Surenian argued the cause for
respondents and cross-appellants Borough of
Atlantic Highlands and Township of
Middletown (Jeffrey R. Surenian and
Associates, attorneys; Mr. Surenian, Nancy
L. Holm, Michael A. Jedziniak, and Donna A.
McBarron, on the briefs).

Kevin J. Moore argued the cause for
respondent New Jersey Chapter of the
National Association of Industrial and
Office Properties (Sills Cummis & Gross
P.C., attorneys; Mr. Moore and Peter M.
Flannery, on the brief).

Jeffrey L. Kantowitz argued the cause for
respondents Kenneth Martin, Alice Martin and
MTAE, Inc. (Law Office of Abe Rappaport,
attorneys).

Tracy A. Siebold submitted a brief on behalf
of amici curiae The Corporation for
Supportive Housing and Supportive Housing
Association of New Jersey (Ballard Spahr,
attorneys).


                      2
Kenneth H. Zimmerman and Catherine Weiss
submitted a brief on behalf of amici curiae
New Jersey Future, American Planning
Association, American Planning Association-
New Jersey Chapter, and the Housing &
Community Development Network of New Jersey
(Lowenstein Sandler, attorneys; Mr.
Zimmerman, Ms. Weiss, Michael J. Hahn,
Michael T.G. Long, and Ryan J. Cooper, on
the brief).

Lawrence S. Lustberg submitted a brief on
behalf of amici curiae New Jersey State
Conference of the National Association for
the Advancement of Colored People and Latino
Action Network (Gibbons P.C., attorneys; Mr.
Lustberg and Eileen M. Connor, on the
brief).

Kevin J. Moore submitted a brief on behalf
of amicus curiae The International Council
of Shopping Centers (Sills Cummis & Gross,
attorneys).

Georgette Castner submitted a brief on
behalf of amici curiae Pennsauken Township
and Montclair Township (Montgomery,
McCracken, Walker & Rhoads, attorneys; Ms.
Castner and Myron Orfield, a member of the
Minnesota bar, on the brief).

Ronald K. Chen submitted a brief on behalf
of amicus curiae American Civil Liberties
Union of New Jersey Foundation (Mr. Chen,
attorney; Mr. Chen, Edward L. Barocas,
Jeanne M. Locicero, and Alexander R. Shalom,
of counsel and on the brief).

Martin F. McKernan, Jr. submitted a brief on
behalf of amici curiae Catholic Charities,
                      3
         Diocese   of Camden, Inc., Catholic Charities,
         Diocese   of Metuchen, Catholic Charities,
         Diocese   of Paterson, and Catholic Charities,
         Diocese   of Trenton (McKernan McKernan &
         Godino,   attorneys).

         Melville D. Miller, Jr., President, and
         Connie M. Pascale submitted a brief on
         behalf of amicus curiae Legal Services of
         New Jersey (Mr. Miller, attorney).


    JUSTICE LaVECCHIA delivered the opinion of the Court.

    Our Mount Laurel decisions recognized a constitutional

obligation that municipalities, in the exercise of their

delegated power to zone, “afford[] a realistic opportunity for

the construction of [their] fair share of the present and

prospective regional need for low and moderate income housing.”

S. Burlington Cnty. NAACP v. Twp. of Mount Laurel, 92 N.J. 158,

205 (1983) [hereinafter Mount Laurel II] (citing S. Burlington

Cnty. NAACP v. Twp. of Mount Laurel, 67 N.J. 151, 174, appeal

dismissed and cert. denied, 423 U.S. 808, 96 S. Ct. 18, 46 L.

Ed. 2d 28 (1975) [hereinafter Mount Laurel I]).   Mount Laurel I

was followed by years of political inertia, failing to address

the constitutional deprivation affecting the least fortunate in

our society.   We preferred a legislative solution.   However, in

the absence of a legislative response to the constitutional

imperative set forth in Mount Laurel I, we were compelled in

Mount Laurel II to fashion a remedy that was necessary to meet
                                 4
the urgency of the problem.   It was designed to curb

exclusionary zoning practices and to foster development of

affordable housing for low- and moderate-income individuals.         It

also was an extraordinarily detailed remedy.

     Thereafter, the Legislature enacted the Fair Housing Act

(FHA), L. 1985, c. 222.   See N.J.S.A. 52:27D-302; Hills Dev. Co.

v. Twp. of Bernards, 103 N.J. 1, 19 (1986).       The FHA codified

the core constitutional holding undergirding the Mount Laurel

obligation, see In re Petition for Substantive Certification

Filed by Twp. of Warren, 132 N.J. 1, 12 (1993) (citing to Mount

Laurel obligation found in N.J.S.A. 52:27D-302(a), (d), (e),

-311(a), -314(a), (b)), and included particularized means by

which municipalities could satisfy their obligation, mirroring

the judicially crafted remedy.   Further, the FHA created the

Council on Affordable Housing (COAH), N.J.S.A. 52:27D-305, and

provided it with rulemaking and adjudicatory powers to execute

the provision of affordable housing.       Hills, supra, 103 N.J. at

19-20.

     In this matter, we review the Appellate Division’s

invalidation of the most recent iteration of COAH regulations

applicable to the third round of municipal affordable housing

obligations (Third Round Rules).       In the Third Round Rules, COAH

proposed a new approach -- a “growth share” methodology -- for

                                   5
assessing prospective need in the allocation of a municipality’s

fair share of the region’s need for affordable housing.     In

invalidating the Third Round Rules, the Appellate Division

expressed doubt about whether any growth share methodology

adopted by COAH could be compatible with the Mount Laurel II

remedy that “appears to militate against the use of” a growth

share approach for determining a municipality’s affordable

housing obligation.   In re Adoption of N.J.A.C. 5:96 & 5:97, 416

N.J. Super. 462, 485 (App. Div. 2010).   That overarching

question looms over all other issues in this challenge to the

Third Round Rules.

    Having had three decades of experience with the current

affordable housing remedy, we cannot say that there may not be

other remedies that may be successful at producing significant

numbers of low- and moderate-income housing -- remedies that are

consistent with statewide planning principles, present space

availability, and economic conditions.   New Jersey in 2013,

quite simply, is not the same New Jersey that it was in 1983.

Changed circumstances may merit reassessing how to approach the

provision of affordable housing in this state.   Assumptions used

in devising a remedy in 1983 do not necessarily have the same

validity today.   That assessment, however, is best made by the

policymakers of the Legislature who can evaluate the social

                                 6
science and public policy data presented to this Court.   Indeed,

at oral argument, the many parties to this litigation were

questioned as to whether their arguments were better suited for

legislative hearings on the subject.

    That said, our response to the overarching question

previously identified is that the constitutional obligation and

the judicial remedy ordered by this Court in Mount Laurel II,

and in place today through the FHA, are distinct and severable.

The exceptional circumstances leading this Court to create a

judicial remedy thirty years ago, which required a specific

approach to the identification and fulfillment of present and

prospective need for affordable housing in accordance with

housing regions in our state, should not foreclose efforts to

assess whether alternative approaches are better suited to

modern planning, development, and economic conditions in the

Garden State.   The policymaking branches may arrive at another

approach to fulfill the constitutional obligation to promote

ample affordable housing to address the needs of the people of

this state and, at the same time, deter exclusionary zoning

practices.   We hold that our remedy, imposed thirty years ago,

should not now be viewed as a constitutional straightjacket to

legislative innovation.




                                 7
    However, unless the Legislature amends the FHA, which

tracks the judicial remedy in its operative provisions, the

present regulations premised on a growth share methodology

cannot be sustained.   The changes in the Third Round Rules are

beyond the purview of the rulemaking authority delegated to COAH

because they conflict with the FHA, rendering the regulations

ultra vires.

    Moreover, due to COAH’s failure to enact lawful regulations

to govern municipalities’ ongoing obligations to create

affordable housing under the FHA, we have no choice but to

endorse the remedy imposed by the Appellate Division in order to

fill the void created by COAH.   COAH shall adopt regulations, as

directed by the Appellate Division, without delay.   As modified

by this opinion, we thus affirm the Appellate Division’s

judgment with respect to the invalidity of the Third Round Rules

under the FHA as expressed in the Honorable Stephen Skillman’s

comprehensive opinion.

                                 I.

    The following summary of the Mount Laurel doctrine outlines

the key points in its development through a series of cases, the

FHA’s enactment, and prior regulations.

                                 A.




                                 8
       In Mount Laurel I, supra, this Court held that a developing

municipality could not utilize its zoning power to eliminate the

realistic possibility of construction of affordable low- and

moderate-income housing without acting in a manner contrary to

the state’s general welfare.    67 N.J. at 174.   We explained that

zoning decisions involve the exercise of police powers and have

a “substantial external impact” on neighboring areas.     Id. at

177.   Thus, we reasoned that the adoption of zoning ordinances

having an exclusionary effect required, under our State

Constitution, a developing municipality to consider and serve

the interests of citizens beyond its borders.     Id. at 174-75,

177.   Consequently, Mount Laurel I prohibited the discriminatory

use of zoning powers and mandated that developing municipalities

like Mount Laurel affirmatively act to make housing available to

their fair share of the region’s present and prospective need

for low- and moderate-income housing.    Id. at 187-88.

       Despite the constitutional “general welfare” pronouncement

in Mount Laurel I, the holding’s impact was stunted by the

absence of critical definitions, such as a “municipality’s fair

share” and the “present and prospective regional need.”     See,

e.g., Oakwood at Madison, Inc. v. Twp. of Madison, 72 N.J. 481,

499 (1977) (declining to define ambiguous term “fair share”).

Its impact also was limited by its restriction to developing

                                  9
municipalities, rather than all communities.     See, e.g., Pascack

Ass’n v. Mayor & Council of Washington, 74 N.J. 470, 483-84

(1977) (finding Mount Laurel doctrine only applied to developing

municipalities when considering challenge to zoning ordinance in

“fully developed, predominantly single-family residential

community”).   Moreover, municipalities continued to resist

applying zoning ordinances in non-exclusionary manners and

failed to provide for the creation of affordable housing.

    In response, our 1983 decision in Mount Laurel II, supra,

strengthened the Mount Laurel doctrine.    92 N.J. at 205.     Having

already been recognized in Mount Laurel I as constitutionally

required to serve human values essential to individuals beyond

just those persons living within the geographic borders of a

municipality, Mount Laurel II reaffirmed that a municipality’s

zoning power could not be utilized in contravention of the

general welfare of the state and restated the legal and moral

bases for its conclusion.    Id. at 208-10.   The holding

emphasized that helping people secure a decent home is more than

just an ideal.   Ibid.   It is a fundamental constitutional, and

moral, general welfare obligation.    Ibid.   Municipalities

satisfy “that constitutional obligation by affirmatively

affording a realistic opportunity for the construction of

[their] fair share of the present and prospective regional need

                                 10
for low and moderate income housing.    This is the core of the

Mount Laurel doctrine.”    Id. at 205 (internal citation omitted).

    Thus, when exercising their power to zone, municipalities

across the state -- not just developing municipalities –- are

required to account for the housing needs of individuals

residing outside of their municipalities “but within the region

that contributes to the housing demand” in their municipalities.

Id. at 208.   “That is the constitutional rationale for the Mount

Laurel doctrine.    The doctrine is a corollary of the

constitutional obligation to zone only in furtherance of the

general welfare.”    Id. at 209.

    Municipalities’ intransigence in creating affordable

housing at the time Mount Laurel II was presented to the Court

triggered the imposition of the judicial remedy that then was

fashioned.    Id. at 199-201.   The Court in Mount Laurel II

explained that its remedy “provide[d] a method of satisfying

that obligation when the zoning in question affects housing.”

Id. at 209.   We stated that we would no longer tolerate a

“numberless approach” as a remedy and that the “fair share”

standard must be quantitative, not qualitative, in order to

satisfy the constitutional obligation.     Id. at 222.   We

proceeded to detail -- because of the absence of any legislative

solution -- assumptions to be used, and those avoided, in

                                   11
crafting a permissible formula for determining a municipality’s

“fair share,” id. at 256-57, and a standard for evaluating a

“realistic opportunity,” id. at 260-61.

    Extending the doctrine’s reach to all municipalities, id.

at 258-59, Mount Laurel II added teeth to the doctrine by

adopting a judicial remedy.   We created a special litigation

track for exclusionary zoning cases, id. at 292-93, enumerated

certain affirmative measures that would define the tools at a

municipality’s disposal, id. at 260-67, and sanctioned a

“builder’s remedy,” which permits builder-plaintiffs to sue for

the opportunity to construct housing at higher densities than a

municipality otherwise would allow, id. at 279-81.    Despite this

Court’s specific enforcement enhancements to the doctrine, we

repeated a preference for legislative solutions in the

affordable housing arena.   Id. at 352.   In 1985, the New Jersey

Legislature heeded that call by enacting the FHA.    L. 1985, c.

222; see N.J.S.A. 52:27D-302.

                                  B.

    The FHA created COAH and vested it with primary

responsibility for assigning and determining municipal

affordable housing obligations.    N.J.S.A. 52:27D-305.   The FHA

charged COAH “with, among other things, determining State

housing regions, estimating the State and regional present and

                                  12
prospective need for low and moderate income housing, and

adopting criteria and guidelines for a [m]unicipal determination

of its present and prospective fair share of [the region’s]

housing need.”   Toll Bros., Inc. v. Twp. of W. Windsor, 173 N.J.

502, 544 (2002) (internal citations and quotation marks

omitted); Hills, supra, 103 N.J. at 19-20.    The FHA also

contained a safe haven for municipalities that bear their fair

share of their region’s low- and moderate-income housing need:

they can seek substantive certification from COAH, N.J.S.A.

52:27D-313, which, if granted, insulates that municipality from

exclusionary zoning litigation for ten years (six years as

originally passed), N.J.S.A. 52:27D-313(a).    The FHA transferred

all pending and future Mount Laurel litigation to COAH for

resolution in the first instance through the agency’s

administrative processes.   Hills, supra, 103 N.J. at 20.

    This Court upheld the FHA against a constitutional

challenge, determining the statute was a valid method of

creating a realistic opportunity to satisfy the state’s

affordable housing need.    Id. at 25, 41-42; see also id. at 43

(reviewing Court’s requests to Legislature to act when

explaining, in part, reasoning for strong deference to

Legislature).

                                 C.

                                 13
    COAH adopted rules delineating the affordable housing

obligations of municipalities for the periods of 1987 to 1993 –-

the First Round Rules –- and 1993 to 1999 –- the Second Round

Rules.   See N.J.A.C. 5:92-1.1 to -18.20, Appendices A to F;

N.J.A.C. 5:93-1.1 to -15.1, Appendices A to H.     COAH

subsequently readopted the Second Round Rules and established

May 2004 as the new expiration date for that period of

obligations.

    In general, the First and Second Round Rules utilized a

methodology for calculating affordable housing obligations that

was consistent with the mechanisms developed by trial courts

prior to the FHA’s enactment.    In re N.J.A.C. 5:96, supra, 416

N.J. Super. at 473; see, e.g., AMG Realty Co. v. Twp. of Warren,

207 N.J. Super. 388 (Law Div. 1984) (developing methodologies

for determining affordable housing obligations).     The First

Round Rules specified methods for determining present need,

including indigenous need and reallocated present need, and

prospective need.   See N.J.A.C. 5:92, Appendix A.    Present need

was defined as “the total number of deficient housing units

occupied by low or moderate income households as of July 1,

1987.”   N.J.A.C. 5:92-1.3.   To establish present need, COAH used

several factors, including “overcrowding, age of unit, and lack

of plumbing, kitchen or heating facilities as indicators of

                                 14
dilapidated housing.”    In re Adoption of N.J.A.C. 5:94 & 5:95,

390 N.J. Super. 1, 23 (App. Div.), certif. denied, 192 N.J. 71,

71-72 (2007).    “[E]xcess present need in urban aid

municipalities was reallocated to all municipalities within the

regional growth area.”    Ibid.; see N.J.A.C. 5:92, Appendix A

(designating regional growth areas).

    In contrast, prospective need was “a projection of low and

moderate housing needs based on development and growth . . .

reasonably likely to occur in a region or a municipality.”

N.J.A.C. 5:92-1.3.    COAH used statistical analysis to project

the number of “low- and moderate-income households” that would

form between 1987 and 1993.    N.J.A.C. 5:92, Appendix A at 92-49.

In determining prospective need, COAH considered municipalities’

“approvals of development applications, real property transfers

and economic projections prepared by the State Planning

Commission.”    N.J.A.C. 5:92-1.3.

    The First Round Rules determined a municipality’s allocated

need “based on employment within the municipality, projected

employment within the municipality, the percentage of the

municipality in a growth area, and the municipality’s wealth,”

which was similar to the calculations developed in AMG Realty,

supra, 207 N.J. Super. at 398-410.     In re N.J.A.C. 5:94, supra,

390 N.J. Super. at 23-24 (citing N.J.A.C. 5:92, Appendix A at

                                 15
92-49 to -50).   Unlike AMG Realty, however, COAH’s methodology

considered “secondary sources of housing supply and demand in

calculating both statewide and regional need.”   In re N.J.A.C.

5:94, supra, 390 N.J. Super. at 24.   COAH’s First Round Rules

also identified market forces that have the effect of reducing

overall housing need.   Ibid. (citing N.J.A.C. 5:92, Appendix A

at 92-52 to -54 (addressing filtering, residential conversions,

and spontaneous rehabilitation)).1

     The Second Round Rules maintained the methodologies adopted

in the First Round Rules.   N.J.A.C. 5:93, Appendix A.   COAH also

adopted regulations that granted credits and adjustments to

municipalities to reduce their fair share figures.   See N.J.A.C.

5:93-2.15, -3.2 (credits for affordable housing constructed

between 1980 and 1986); N.J.A.C. 5:93-3.6 (credits for

substantial compliance); N.J.A.C. 5:93-5.15 (credits for rental

housing); N.J.A.C. 5:93-4.2, -4.3 (adjustments for

municipalities lacking sufficient vacant land or access to water

1
  Filtering occurs when “newer, more desirable housing options
bec[o]me available in the housing market, [prompting] middle-
and upper-income households [to] move out of the existing
housing, making it available . . . for a lower-income
household.” Ibid. “‘Residential conversion’ occurs when
additional dwelling units [are] created from already existing
structures.” Ibid. “‘Spontaneous rehabilitation’ occurs when
dilapidated housing, affordable to low- and moderate-income
households, [is] rehabilitated by the private market without the
assistance of any government program.” Ibid.


                                16
and sewerage).   Additionally, the Second Round Rules permitted

municipalities “to satisfy up to twenty-five percent of their

fair share through age-restricted affordable housing.”    In re

N.J.A.C. 5:94, supra, 390 N.J. Super. at 25 (citing N.J.A.C.

5:93-5.14).

    Various legal challenges to COAH’s First and Second Round

Rules failed.    See, e.g., Twp. of Bernards v. Dep’t of Cmty.

Affairs, 233 N.J. Super. 1, 12-22 (App. Div.), certif. denied,

118 N.J. 194 (1989) (rejecting numerous challenges to First

Round Rules, including allegation that COAH acted arbitrarily in

considering municipality’s wealth as allocation factor); Van

Dalen v. Washington Twp., 120 N.J. 234, 246-47 (1990) (upholding

COAH’s reliance on planning designations in State Development

Guide Plan); In re Petition for Substantive Certification Filed

by Twp. of Warren, 247 N.J. Super. 146, 179-83 (App. Div. 1991)

(rejecting challenge that First and Second Round Rules violated

Mount Laurel doctrine because they did not require housing for

most impoverished citizens), rev’d in part on other grounds, 132

N.J. 1 (1993) (invalidating occupancy preference regulation

allowing municipalities to set aside fifty percent of fair share

housing for low- and moderate-income persons who lived or worked

in town).




                                 17
     In sum, until adoption of the Third Round Rules, the

methodologies used by COAH largely followed the remedial

approaches established in Mount Laurel II and AMG Realty.     For

two decades following Mount Laurel II, the process of allocating

municipal affordable housing obligations proceeded in steps.

COAH first would calculate the need for affordable housing in

each of the state’s regions and then would allocate to each

municipality its fair share of the present and prospective

regional need.    A municipality’s fair share obligation was fixed

as a specific number of affordable housing units.   Each

municipality was assigned a proportionate fair share of the

region’s need for housing based on its economic projections and

its capacity to accommodate affordable housing.   A municipality

that failed to create a realistic opportunity for satisfying its

assigned fair share would leave itself vulnerable to a builder’s

remedy challenge, wherein a builder-plaintiff could bring suit

to override a municipality’s zoning autonomy and construct

affordable housing.

                                 D.

     The Third Round Rules initially were promulgated in

December 2004.2   The rule proposal published in the New Jersey


2
 The Second Round Rules were due to expire in 1999. COAH did
not adopt Third Round Rules until 2004, a delay characterized by

                                 18
Register explained that a municipality’s fair share for the

period from 1987 through January 1, 2014, would be calculated

using three criteria:

         (1) a municipality’s “rehabilitation share”
         based on the condition of housing revealed
         in the data gathered for the 2000 Census,
         previously    known   as  a   municipality’s
         indigenous   need;   (2)   a  municipality’s
         unsatisfied prior round obligation (1987
         through 1999), satisfaction of which will be
         governed by the second round rules; and (3)
         a municipality’s “growth share” based on
         housing need generated by statewide job
         growth and residential growth from 1999
         through 2014.

         [In re N.J.A.C. 5:94, supra, 390 N.J. Super.
         at 27.]

See also 36 N.J.R. 5748, 5750 (Dec. 20, 2004).   The third

criterion was a substantial methodological departure from that

used in the prior rounds.   The growth share approach –- that is,

tying a municipality’s affordable housing obligation to its own

actual rate of growth –- became the new and central criterion

for determining a municipality’s future fair share obligation.

    Before exploring the nature of this approach, we detail the

procedural steps that preceded this Court’s consideration of the




the Appellate Division as “dramatic,” “inexplicable,” and
frustrating the public policies embodied by the Mount Laurel
line of cases. In re Six Month Extension of N.J.A.C. 5:91 et
seq., 372 N.J. Super. 61, 95-96 (App. Div. 2004), certif.
denied, 182 N.J. 630 (2005).

                                19
current challenge to COAH’s adoption of a growth share

methodological approach.

                               E.

    In a challenge to the initial iteration of the Third Round

Rules, the Appellate Division, in a decision authored by the

Honorable Mary Catherine Cuff, sustained some but rejected many

of the specific challenges to the regulations.   In re N.J.A.C.

5:94, supra, 390 N.J. Super. at 1.   As summarized by the

appellate panel that considered the present appeal:

              Judge     Cuff’s      opinion     rejected
         appellants’      arguments        that      the
         “rehabilitation share” of a municipality’s
         affordable   housing   obligation,    sometimes
         also referred to as present need, should
         include “cost burdened” low- and moderate-
         income households that reside in standard
         housing and households that lack permanent
         housing or live in overcrowded housing; that
         COAH’s     methodology      for     identifying
         substandard   housing    was   “arbitrary   and
         unreasonable”; that the third round rules
         improperly eliminated the part of the first
         and second round methodologies that required
         reallocation of excess present need in poor
         urban municipalities to other municipalities
         in the region; that the use of regional
         contribution agreements to satisfy part of a
         municipality’s        affordable        housing
         obligations   violates     the   Mount   Laurel
         doctrine and federal and state statutory
         provisions; that the allowance of bonus
         credits    towards     satisfaction     of    a
         municipality’s        affordable        housing
         obligations unconstitutionally dilutes those
         obligations; and that the rule relating to
         vacant land adjustments violates the Mount
         Laurel doctrine and the FHA.
                               20
               However,     Judge      Cuff’s     opinion
          invalidated the parts of the original third
          round rules that reduced statewide and
          regional affordable housing need based on
          “filtering”; adopted a growth share approach
          for determining a municipality’s fair share
          of prospective needs for affordable housing
          and excluded job growth resulting from
          rehabilitation     and     redevelopment     in
          determining job growth; compelled developers
          to construct affordable housing without any
          compensating     benefits;     authorized     a
          municipality to give a developer the option
          of payment of a fee in lieu of constructing
          affordable    housing,    but    provided    no
          standards   for   setting   those   fees;   and
          authorized a municipality to restrict up to
          50% of newly constructed affordable housing
          to households with residents aged fifty-five
          or over.

          [In re N.J.A.C. 5:96, supra, 416 N.J. Super.
          at 475-76 (citations omitted).]

    Because the Appellate Division invalidated a substantial

number of the nascent Third Round Rules, the matter was remanded

to COAH for the adoption of revised Third Round Rules.      In re

N.J.A.C. 5:94, supra, 390 N.J. Super. at 86-88.   COAH was twice

granted extensions from its original six-month deadline and,

finally, proposed revised Third Round Rules in January 2008,

adopting those revised rules on June 2, 2008, without

significant alteration.   After a number of notices of appeal

were filed, COAH proposed and subsequently adopted, on October

20, 2008, a number of amendments to the revised Third Round

Rules.   See N.J.A.C. 5:96-1.1 to -20.4; N.J.A.C. 5:97-1.1 to -
                                21
10.5, Appendices A to F.   The instant appeals followed from the

adopted Third Round Rules.

                                 F.

                                 1.

    In the judgment under review, the Appellate Division

invalidated a substantial portion of the new regulations,

including the growth share methodology used by COAH, and

ultimately remanded for the promulgation of a new set of rules

within five months.   In re N.J.A.C. 5:96, supra, 416 N.J. Super.

at 511-12.   Although several of the parties have raised new

arguments before this Court, the Appellate Division’s holdings

concerning the various regulations in the Third Round Rules

comprise the bulk of the issues on appeal.

    The panel initially addressed the validity of the newly

adopted growth share model, particularly as a component of

computing a municipality’s affordable housing obligation.      See

N.J.A.C. 5:97-2.2, -2.4, -2.5.   Under the new model, a

municipality’s obligation is the sum of (1) the rehabilitation

share, (2) the prior round obligation, and (3) the growth share.

Ibid.   The panel concluded that the growth share component is

inconsistent with the Mount Laurel doctrine and expressed doubts

as to whether any growth share model could survive scrutiny

because a municipality’s obligation should not hinge on its

                                 22
choice of whether or not to grow.      In re N.J.A.C. 5:96, supra,

416 N.J. Super. at 483-85.     For this reason, the panel struck

down as inconsistent with Mount Laurel II the growth share

methodology in the Third Round Rules.       Id. at 485.

       The panel next invalidated several other important

provisions in the Third Round Rules.       First, the panel struck

down the regulations concerning the preparation of fair share

plans.    Id. at 487-88; see N.J.A.C. 5:97-3.2(a)(4)(iv).    Several

parties argued that the fair share plans were overly vague, but

the panel, while finding some merit to the vagueness argument,

ultimately invalidated the regulation because it was wholly

dependent on the growth share methodology.       In re N.J.A.C. 5:96,

supra, 416 N.J. Super. at 487-88.

       Second, the panel struck down the presumptive incentives

embodied in the regulations.     Id. at 488-93; see N.J.A.C. 5:97-

6.4.    Taking issue with the presumptive minimum densities and

maximum set-aside percentages, the panel concluded that the

incentives were insufficient to create a “realistic opportunity”

for the development of affordable housing.       In re N.J.A.C. 5:96,

supra, 416 N.J. Super. at 493.     The panel viewed the minimum

densities as too low and the maximum set-asides as too high to

properly incentivize developers.       Id. at 491-93.




                                  23
    Third, the panel invalidated the provisions concerning

rental bonus credits, N.J.A.C. 5:97-3.5, and compliance credits,

N.J.A.C. 5:97-3.17.    In re N.J.A.C. 5:96, supra, 416 N.J. Super.

at 493-95, 497-98.    The panel took issue with COAH providing

credits to municipalities for rental units yet to be constructed

more than one decade after the prior round.     Id. at 494-95.

And, the panel concluded that compliance credits neither

furthered public policy nor assisted municipalities in

fulfilling their constitutional obligations.     Id. at 497-98.

    On the other hand, the Appellate Division upheld several of

the regulations against party challenges.     The panel concluded

that it was not constitutionally prohibited to do away with

reallocated present need.    Id. at 500-02.   Instead, the panel

reasoned that COAH possessed the authority to focus on a

municipality’s own obligation, see N.J.A.C. 5:97-2.4, rather

than reallocating excess present need away from those areas

overburdened with substandard housing.     In re N.J.A.C. 5:96,

supra, 416 N.J. Super. at 501-02.     The panel similarly dismissed

a challenge that municipalities were being forced to make direct

expenditures to satisfy their affordable housing obligations in

contravention of N.J.S.A. 52:27D-302(h), -311(d).     In re

N.J.A.C. 5:96, supra, 416 N.J. Super. at 502-05.     The panel

concluded that incidental impacts on municipal finances do not

                                 24
constitute mandated expenditures and, in any event,

municipalities could petition COAH for an adjustment of their

obligations.   Id. at 504-05.    Finally, the panel upheld COAH’s

decision to use the prior round obligations without updating the

obligations based on actual household growth.    Id. at 498-500;

see N.J.A.C. 5:97, Appendix C at 97-71.

                                  2.

    As its remedy, the panel directed COAH to use methodologies

consistent with the first two rounds.     In re N.J.A.C. 5:96,

supra, 416 N.J. Super. at 511.    COAH applied for a stay from the

Appellate Division, which was denied.

    On December 23, 2010, COAH sought leave to apply for a stay

from this Court, arguing that it should not be required to

expend substantial resources formulating new rules that this

Court’s review might render a nullity.    While that decision was

pending, Fair Share Housing Center (FSHC) moved for the

enforcement of litigant’s rights against COAH, arguing that the

agency was failing to comply with the Appellate Division’s

remand instructions.   FSHC noted that COAH had cancelled a

number of its board meetings and taken no action to comply with

the Appellate Division’s remand instructions.    On January 13,

2011, the Appellate Division ordered COAH to comply immediately

with its prior decision and to submit biweekly reports to enable

                                  25
the court to monitor COAH’s continuing compliance.    The

following day, this Court granted COAH’s application for a stay

of the Appellate Division opinion.   Reconsideration of that

decision was denied.   Our Court thereafter granted the instant

petitions and cross-petitions for certification.    205 N.J. 317

(2011).

                               II.

                                A.

    Because growth share is the backbone of the regulatory

scheme adopted by COAH, the regulations’ validity rises or falls

on whether the growth share approach adopted in the revised

Third Round Rules is permissible.    That core issue permeates the

arguments of the parties, and the amici, in this appeal.

    COAH, in its petition seeking reversal of the Appellate

Division judgment, urges this Court to look favorably on

allowing a new growth share methodology.   In addition to its

defense of the adequacy of its rulemaking record, COAH argues

that the specificity of Mount Laurel II should not preclude a

growth share methodology, which is an innovative and valid

administrative response to current conditions in the state,

notably the dearth of vacant, developable land.    That scarcity

makes a growth share approach particularly appealing as the

methodology promotes redevelopment rather than continued sprawl.

                                26
     The New Jersey State League of Municipalities (League)

contends that binding COAH to the use of a nearly thirty-year-

old methodology is a mistake in light of changed circumstances.

Although the League finds deficiencies in the formulas utilized

by COAH, it nonetheless advocates for a growth share approach as

“a viable and appropriate method [for] municipalities to satisfy

their constitutional obligation.”

     Also before the Court is a petition for certification filed

by Clinton Township and ten other municipalities (collectively

the Eleven Municipalities).3   The Eleven Municipalities argue

that this Court either should create a simplified growth share

model as the sole means of allocating and satisfying affordable

housing obligations or, alternatively, affirm that growth share

is a permissible methodology and send the matter back to COAH.

The Eleven Municipalities assert that the current system of

implementing Mount Laurel obligations is unsustainable and urge

this Court to consider simply assigning prospective need and

obligation at ten percent of a municipality’s future residential

growth with certain safety valves.    Insofar as the Mount Laurel

3
  The parties are: Clinton Township; Bedminster Township;
Bernards Township; Township of Bethlehem; Town of Clinton;
Greenwich Township; Montgomery Township; Borough of Peapack and
Gladstone; Readington Township; Borough of Roseland; Union
Township, Hunterdon County; and Marvin J. Joss, a New Jersey
resident.


                                 27
II decision militates against its ten-percent proposal, the

Eleven Municipalities would have this Court reassess that

decision.   Finally, the Eleven Municipalities find flaws in the

formulas and data used by COAH in implementing the Third Round

Rules.

    Middletown Township argues that this Court should overturn

or reassess Mount Laurel II.   Additionally, Middletown argues

that COAH should provide a safety valve to help overburdened

municipalities comply with their large affordable housing

obligations.

    FSHC petitions this Court to alter the remedy –- a remand

to COAH -- entered by the Appellate Division.   At the core of

its argument, FSHC maintains that any growth share approach is

inconsistent with the Mount Laurel constitutional obligation as

implemented by this Court and in the FHA.   FSHC urges the Court

to “appoint a special master, require bi-monthly reporting by

COAH, require the special master to calculate the need numbers

according to the Appellate Division’s requirements if COAH does

not act, and accelerate any appeals from the regulations that

are adopted.”   FSHC asks this Court to make clear that if COAH

is unable to adopt valid regulations by some date certain, the

Court should reassume exclusive responsibility for administering

and enforcing the Mount Laurel doctrine.

                                28
     Finally, several briefs in opposition to certification were

filed, which supported the Appellate Division’s rejection of

COAH’s new growth share approach.   The New Jersey Builders

Association, the New Jersey Chapter of the National Association

of Industrial and Office Properties, MTAE, Inc., and Kenneth and

Alice Martin each contend that the Appellate Division opinion is

a direct application of existing precedent and is consistent

with this Court’s statements in Mount Laurel II.   Further,

numerous amici4 ask this Court to affirm the Appellate Division’s

decision and to impose the same remedy:   a remand to COAH with

direction to use a methodology similar to that used in the prior

rounds.

     With that lineup of positions, we turn to examine the key

concept of growth share.

                               B.



4
  The following amici curiae participated in this appeal: The
Corporation for Supportive Housing and Supportive Housing
Association of New Jersey; New Jersey Future, American Planning
Association, American Planning Association-New Jersey Chapter,
and the Housing & Community Development Network of New Jersey;
New Jersey State Conference of the National Association for the
Advancement of Colored People and Latino Action Network; The
International Council of Shopping Centers; Pennsauken Township
and Township of Montclair; American Civil Liberties Union of New
Jersey Foundation; Catholic Charities, Diocese of Camden, Inc.,
Catholic Charities, Diocese of Metuchen, Catholic Charities,
Diocese of Paterson, and Catholic Charities, Diocese of Trenton;
Legal Services of New Jersey.

                               29
     In 1997, the concept of “growth share” was advocated5 as an

alternative approach to the methodologies used in the First and

Second Round Rules.   See generally John M. Payne, Remedies for

Affordable Housing: From Fair Share to Growth Share, Land Use L.

& Zoning Dig., June 1997, at 3, 3.   Under a growth share

methodology, a municipality’s constitutional obligation “would

be a simple . . . allocat[ion of] a share of whatever growth

actually occurs to low- and moderate-income housing.”    Id. at 6

(emphasis in original).   According to Professor Payne, growth

share needed to capture both residential and nonresidential

growth,6 as well as new development and redevelopment.   Ibid.

Municipalities would meet their obligations by “requir[ing] an

inclusionary Mount Laurel component in any large-scale

developments as they are approved” and by collecting development

fees from smaller developments that would be used to subsidize

affordable housing elsewhere.   Id. at 7   (citing Holmdel

Builder’s Ass’n v. Twp. of Holmdel, 121 N.J. 550, 576, 585

(1990) (authorizing development fees, explaining that they are

5
 The late Professor John Payne of Rutgers School of Law –
Newark, who advocated for the affordable housing remedies
imposed by the Court in Mount Laurel II, advanced the concept of
growth share.
6
  In a hypothetical, Professor Payne suggested that twenty-five
percent of market-rate growth should be allocated to affordable
housing. Id. at 7 & n.3. That is a 4:1 ratio, the same as that
selected by COAH in its revised Third Round Rules.

                                30
“functional[ly] equivalent [to] mandatory set-aside schemes

authorized by Mount Laurel II and the FHA”)).    Subsidies and

regulation of the private market also would supplement those

approaches.   Id. at 8.

    Professor Payne reasoned:

           By tracking growth, rather than trying to
           predict it through an impossibly inaccurate
           formula, growth share solves many of the
           problems of the present fair share formula.
           By definition, it measures the capacity of
           the private sector to meet part of the need
           for   low-   and    moderate-income    housing,
           because it is an objective measure of what
           economic activity actually takes place.
           Moreover,    by    allocating     fair    share
           obligations    after     presumptively    sound
           planning   decisions    have   been   made   by
           responsible public officials, Mount Laurel
           compliance would proceed in a much healthier
           political environment.

           [Id. at 7.]

Thus, as proposed, a growth share approach was envisioned as a

straightforward allocation method where a municipality would

accrue affordable housing obligations as a percentage of the

residential and nonresidential growth that occurred within its

borders.   See id. at 6-7.

    When COAH adopted its first iteration of the Third Round

Rules in 2004, see generally N.J.A.C. 5:94 to 5:95, the agency

included the growth share approach as the sole method for

calculating a municipality’s prospective affordable housing

                                 31
obligation.    See N.J.A.C. 5:94-2.4, -2.5.    That set of

regulations, however, also continued to hold a municipality

responsible for its rehabilitation share and its prior round

obligations.   N.J.A.C. 5:94-1.2.

     According to the regulations adopted by COAH, a

municipality would accrue an obligation to construct one unit of

affordable housing for every eight market-rate units constructed

and one unit of affordable housing for every twenty-five jobs

created.   N.J.A.C. 5:94-2.4.   Job growth was calculated by

applying a conversion factor to the gross square footage of

nonresidential development constructed.       N.J.A.C. 5:94, Appendix

E at 94-86.    The 8:1 and 25:1 growth share ratios were selected

by COAH so that affordable housing construction would match

adjusted projected need.7   Ibid.

     After the Appellate Division required COAH to adopt new

regulations,8 the agency revised the Third Round Rules.      Under


7
  Adjusted projected need was calculated by adjusting the total
projected need based on various secondary sources, including
demolitions, filtering, residential conversion, and publicly
assisted housing creation. N.J.A.C. 5:94, Appendix A at 94-46.
8
  When those rules were initially challenged, Judge Cuff found
that COAH had not shown that sufficient vacant developable land
existed in each region such that the growth share ratios would
generate sufficient housing to meet the regional need. In re
N.J.A.C. 5:94, supra, 390 N.J. Super. at 52-54. In addition,
the panel observed that COAH’s growth share approach placed no
check on municipalities to prevent them from adopting zoning

                                    32
the Third Round Rules, municipalities accrue growth share

obligations at the rate of one unit of affordable housing for

every four new residential units and one unit of affordable

housing for every sixteen newly created jobs.   N.J.A.C. 5:97-

2.2(d), -2.4; N.J.A.C. 5:97, Appendix D.   Those ratios were

formulated by estimating the state’s projected overall

affordable housing need, estimating the projected employment and

residential growth in the state, and then calculating how many

units of affordable housing per each projected new job and

housing unit would be necessary to meet the state’s affordable

housing need.   See N.J.A.C. 5:97, Appendix A at 97-48.5 to -

48.6.   As counsel for COAH confirmed at oral argument before

this Court, the calculation of affordable housing need did not

include region-specific data.   Thus, the ratios used in the

growth share methodology have homogenized the state’s need for

affordable housing and have failed to reflect the specific needs

for low- and moderate-incoming housing in different regions of

our state.




regulations that would retard growth. Id. at 55-56. The panel
remanded the case to COAH to adopt new rules within six months.
Id. at 88. The agency ultimately issued the revised Third Round
Rules in June 2008.


                                33
     Specifically, COAH projected a total need of 131,297 units,9

a figure which was reduced by 15,631 units to account for

secondary sources of supply, including filtering, residential

conversion, and demolitions.   Id. at 97-48.5, -51 to -53.    Thus,

COAH calculated an adjusted projected statewide need for

affordable housing of 115,666 units.   Id. at 97-51, -53.    COAH

utilized data showing housing unit growth would be 314,06910 and

job growth would be 791,465 for the relevant time period.     Id.

at 97-48.5, -55.   After assigning fifty-seven percent of the

projected affordable housing need to projected housing unit

growth, and forty-three percent of the projected affordable

housing need to projected employment growth, COAH determined

that the ratios of one affordable housing unit for four market-

9
  Total need for low- and moderate-income affordable housing was
ascertained by determining the additional need for low- and
moderate-income households in 2018 as compared to 1999.
N.J.A.C. 5:97, Appendix A at 97-48.5 to -51. That figure was
primarily based on the estimate of additional housing units that
would exist in 2018 -- 377,190 -- and the assumption that the
number of low- and moderate-income households would remain
constant at 37.7 percent. Id. at 97-45 to -49. However, those
figures were adjusted to compensate for vacant housing units,
persons with low incomes who had substantial assets and had paid
off their mortgages, and persons living in group quarters. Id.
at 97-49 to -51.
10
  This figure adds together the projected number of additional
housing units (for 2018 as compared to 2004) and the projected
number of replacement units, and then subtracts from that total
the units necessary to deliver prior round obligations to avoid
double counting. N.J.A.C. 5:97, Appendix A at 97-48.5, -54 to
-55.

                                34
rate housing units produced and one affordable housing unit for

every sixteen jobs created would produce the necessary

affordable housing.    Id. at 97-48.5, -55.

     With those ratios, COAH calculated each municipality’s

projected growth share obligation by predicting household and

employment growth for each municipality based on the “historical

trends for each municipality and the extent to which each

municipality approaches its physical growth capacity.”    N.J.A.C.

5:97-2.2(d); see also N.J.A.C. 5:97, Appendix F (displaying

household and employment projections).

     Although COAH initially calculates a municipality’s

projected growth share obligation, as the Appellate Division

decision by Judge Skillman rightly notes, a municipality only

incurs growth share obligations to the extent that growth

actually occurs.11    See N.J.A.C. 5:97-2.2(e) (“Affordable housing

shall be provided in direct proportion to the growth share

obligation generated by the actual growth.”); N.J.A.C. 5:97,


11
  Despite regulatory statements suggesting the contrary, see
N.J.A.C. 5:97-2.2(e) (stating that if actual growth is less than
projected growth, municipalities must still “continue to provide
a realistic opportunity for affordable housing to plan for the
projected growth share through inclusionary zoning or any of the
mechanisms permitted by N.J.A.C. 5:97-6”); N.J.A.C. 5:97-2.5(e)
(using nearly identical language), COAH confirmed at oral
argument that the regulations intended to hold municipalities
responsible for creating affordable housing units consistent
with only their actual growth.

                                  35
Appendix A at 97-56 (“In sum, municipalities incur obligations

to provide affordable housing only when and to the extent growth

occurs.   Each municipality’s current round affordable housing

obligation is based on actual growth . . . .”(emphasis in

original)).   COAH’s biennial review process ensures that

projected growth share obligations are replaced with obligations

that are “in proportion to the actual residential growth and

employment growth in the municipality.”   N.J.A.C. 5:96-10.1(a);

see also 40 N.J.R. 5965(a), 5994 (Oct. 20, 2008) (“The

projection of growth share is to be used as a planning tool to

establish reasonable targets. . . .   The actual obligation will

be determined based upon what actually occurs and adjustments

will be made during biennial plan reviews.”).   Thus, even if a

municipality were allocated a large projected growth share

obligation, if growth fell below that rate, its actual growth

share obligation would be reduced to reflect that slowed

residential and job growth.12   That result is facially

inconsistent with the FHA’s command to COAH to develop criteria

establishing municipal determinations of present and prospective

fair share of housing that results in firm, fair share


12
  By contrast, a municipality that grew more than projected
would incur an obligation for more affordable housing than
originally projected based on its substantial growth.


                                 36
allocations, see N.J.S.A. 52:27D-307, against which the

municipality’s housing element may be designed, N.J.S.A. 52:27D-

310, and reviewed for substantive certification purposes,

N.J.S.A. 52:27D-313, -314.    It is also at odds with the remedy

adopted in Mount Laurel II, which imposed definitive

quantitative obligations to be fulfilled within fixed periods.

                                 C.

                                 1.

       With respect to the Mount Laurel II remedy, we felt obliged

in view of the municipal inertia toward allowing affordable

housing, through exclusionary zoning practices, to compel the

building of units in anticipation of projected regional need as

well as present need.    Mount Laurel II, supra, 92 N.J. at 243-

44.    We conceived of the prospective regional need for

affordable housing as an ascertainable figure to be calculated

prior to determining specific municipal obligations.       Id. at

248.    The growth share approach in COAH’s Third Round Rules is

not premised on region-specific housing data evidencing the

region’s need.   See supra at ___ (slip op. at 31-34).     Nor is

growth share as presently adopted structured to establish a firm

obligation in respect of prospective affordable housing need.

See supra at ___ (slip op. at 34-36).    In those respects, the

methodology is inconsistent with the remedy that we crafted in

                                 37
Mount Laurel II, but our analysis cannot, and does not, end

there.

                                2.

    As argued in this matter, the present approach has been

criticized as having produced a labyrinth of administrative

processes, which has led to stagnation in defining municipal

obligations, as having failed to reduce litigation, and as

having promoted turmoil instead of certainty in planning.

Further, parties contend that it has led to unwarranted

hostility toward inclusionary zoning.

    More than thirty years have passed since this Court

outlined a framework through which municipalities could satisfy

their obligation to provide a fair share of the regional

prospective need for affordable housing in Mount Laurel II.     We

now have decades of data on the creation of affordable housing

in New Jersey.   The present approach has had demonstrable

success at producing affordable housing.   Although estimates

vary depending on the source, approximately 36,000 to 60,000 new

low- and moderate-income units have been developed between 1985

and 2010.   Compare David N. Kinsey, Smart Growth, Housing Needs,

and the Future of the Mount Laurel Doctrine, in Mount Laurel II

at 25: The Unfinished Agenda of Fair Share Housing 57 (Timothy

N. Castano & Dale Sattin eds., 2008) [hereinafter The Unfinished

                                38
Agenda] (relying on COAH records), with N.J. Housing Opportunity

Task Force, Findings & Recommendations 2 (2010) [hereinafter

Taskforce Findings & Recommendations].      Additionally,

approximately 15,000 substandard units have been refurbished,

and $210 million has been generated “from suburban sources to

apply to urban housing.”   Preface, The Unfinished Agenda, supra,

at 1.

    We also have data on general trends in population size and

the production of housing units.      The statewide population and

number of housing units have steadily increased from the 1980s.

According to the United States Census Bureau’s 2010 Census, the

New Jersey population increased from 7.37 million to 8.79

million over the last thirty years -- a nineteen percent

increase from 1980 to 2010.   See U.S. Census Bureau, New Jersey:

2010, Population and Housing Unit Counts at Table 4 (Aug. 2012),

available at http://www.census.gov/prod/cen2010/cph-2-32.pdf.

And, the number of housing units increased from 2.77 million to

3.55 million -- a twenty-eight percent increase in the same time

period.   See ibid.   These data reveal that housing has been

developed at a quicker pace than population growth in New

Jersey.

    Moreover, experts in the field have analyzed housing

development trends in urban and rural areas.      In 1992, the State

                                 39
Planning Commission introduced the State Development and

Redevelopment Plan (State Plan), which “prescribed patterns of

development and conservation . . . with precise mapping.”     See

Kinsey, Smart Growth, in The Unfinished Agenda, supra, at 48.

The State Plan categorized different types of planning areas:

“metropolitan, suburban, fringe, rural, and environmentally

sensitive planning areas, [each] with different delineation

criteria and policies.”   Ibid.   Despite the different planning

categories and the implementation of affordable housing

regulations, “about 40 percent of new growth [between 1995 and

2002] took place in the State Plan’s rural and environmentally

sensitive planning areas, rather than being channeled into

growth areas and centers.”   Id. at 49.13

     Transportation patterns also have changed significantly

since the 1980s.   In 1980, the average daily commute was

approximately twenty minutes, while today the average commute

has grown to thirty-two minutes, indicating New Jerseyans’


13
  Since this Court’s Mount Laurel I decision, the Legislature
has enacted a variety of environmental statutes, including the
Pinelands Protection Act, N.J.S.A. 13:18A-1 to -58, the Right to
Farm Act, N.J.S.A. 4:1C-1 to -10.4, the Freshwater Wetlands
Protection Act, N.J.S.A. 13:9B-1 to –30, the Garden State
Preservation Trust Act, N.J.S.A. 13:8C-1 to -42, and the
Highlands Water Protection and Planning Act, N.J.S.A. 13:20-1 to
-35. See Taskforce Findings & Recommendations, supra, at 5.
These statutes, taken collectively, invariably have influenced
new home development.

                                  40
willingness to travel farther from home for work.     See Taskforce

Findings & Recommendations, supra, at 3.   Finally, a number of

significant road projects have been completed since the 1970s:

Interstate 280, Interstate 195, and Interstate 287.    Id. at 5.

    Moreover, external economic factors have influenced the

development of housing in New Jersey.   The economic collapse of

2008 has had a significant impact on home prices, with home

prices in New Jersey falling by “10 to 20 percent, sometimes

even 25” percent in 2009.   Antoinette Martin, A Market Going

Downhill Fast, N.Y. Times, Feb. 22, 2009, at NJ1.

    When we issued our decision in Mount Laurel II, we could

not have predicted the precise economic and social changes of

the last three decades.

                                3.

    Knowing now the changes wrought over the past three

decades, we are compelled to acknowledge that there may well be

other effective remedies that would promote inclusionary zoning

at the local level, consistent with business and residential

objectives, as well as statewide sound-planning objectives,

which take into account industrial development, transportation

and infrastructure availability, and environmental

considerations.   Certainly, the methodology of the prior rounds

is a proven method of creating a substantial amount of

                                41
affordable housing, and growth share is an untested approach

that assumes municipalities will not utilize their discretion to

undercut the production of affordable housing.    That is not to

say that another approach could not do as well or better.   We do

not know.   A growth share approach, for example, might prove to

be successful in addressing prospective need, and it might bring

greater transparency to the process and engender a more

favorable climate for the creation of affordable housing.     Those

positives are not to be undervalued.

     Although the judicial remedy of Mount Laurel II, as adopted

in the FHA, addressed the circumstances of the times, it is not

necessarily the only remedy possible for achieving satisfaction

of a municipality’s constitutional obligations for prospective

need.   We do not view our pronouncement -- that the remedy set

forth by this Court and embraced in the FHA was constitutionally

acceptable -- as enshrining that particular approach as the be-

all-and-end-all of remedies for the future.   See, e.g., Mount

Laurel II, supra, 92 N.J. at 352 (explaining that when

legislative action is taken, “we have always preferred

legislative to judicial action in this field”).   Despite the

decisional focus at that time on assessing a definite allotment

of prospective regional need that must be produced within a

specific time, we did not know then how that would practically

                                42
unfold.   Having lived with the present methodology for decades

now, the record suggests that there might be reasonable bases

for considering alternative approaches to promote the production

of affordable housing consistent with present statewide-planning

and other principles previously identified.

     And, just as words matter, numbers matter too.   Applying a

growth share approach, for example, might have produced over the

past thirty years roughly the same number of affordable housing

units that the present allocation method has produced.14

Although a growth share approach might not have produced units

in the same regions or municipalities where they occurred, we




14
  Although the exact numbers are in some dispute, a recent COAH
document, based on a compilation of the information provided by
municipalities, states that 60,242 new affordable housing units
have been created, and 14,854 affordable housing units have been
rehabilitated statewide. COAH, Proposed and Completed
Affordable Units 11 (Mar. 1, 2011), available at
http://www.state.nj.us/dca/services/lps/hss/transinfo/reports/un
its.pdf. The numbers are not staggering and might well have
come into being based on the sheer amount of development that
this state experienced during the same period of time.
Additionally, tens of thousands affordable new and rehabilitated
units have been planned, but not yet constructed. See ibid. On
the other hand, there is evidence from other jurisdictions that
growth-share-type approaches have proven successful at creating
affordable housing. See N.J.A.C. 5:97, Appendix F at 97-223 to
-228. We recognize, however, that none of those programs are
directly comparable; most are mandatory residential set-aside
requirements that have less ambitious affordable housing ratios
and a narrower scope than COAH’s growth share rules. See ibid.



                                43
cannot say that it is anathema to consider some form of such an

approach adjusted for present-day building realities.

    To be sure, deterring exclusionary municipal zoning

practices and concomitantly encouraging development of

affordable housing in housing regions where it is needed were

the goals of the obligation recognized under the General Welfare

Clause of the New Jersey Constitution.     See Mount Laurel II,

supra, 92 N.J. at 352 (concluding that constitutional obligation

requires municipalities “to provide a realistic opportunity for

housing” for low- and moderate-income persons in our state).

How to respond to the constitutional obligation imposed on

municipalities in the exercise of their delegated power to zone

is a separate question, and one that might be adequately

addressed in different ways tailored to today’s circumstances.

See supra at ___ (slip op. at 8-12).     We therefore recognize,

and hold, that the constitutional obligation identified in Mount

Laurel I and refined and made applicable to all municipalities

in Mount Laurel II is distinct from the judicial remedy that

this Court embraced.

    Development merely for development’s sake is not the

constitutional goal.   Mount Laurel II, supra, 92 N.J. at 238

(“The Constitution of the State of New Jersey does not require

bad planning.   It does not require suburban spread.    It does not

                                44
require rural municipalities to encourage large scale housing

developments.”); id. at 211 (“But if sound planning of an area

allows the rich and middle class to live there, it must also

realistically and practically allow the poor.   And if the area

will accommodate factories, it must also find space for workers.

The specific location of such housing will of course continue to

depend on sound municipal land use planning.”).    Nor are all

aspects to the remedy fashioned in Mount Laurel II indispensable

components of a remedy for the future.    One can envision

alternative approaches that, perhaps, might relegate a builder’s

remedy to a more reserved status among available solutions to

encouragement of construction of affordable housing, reducing

the political turmoil that has plagued voluntary compliance with

the constitutional goal of advancing the delivery of affordable

housing.   See Payne, supra, Land Use L. & Zoning Dig., June

1997, at 6.

       Other aspects to the judicial remedy might benefit from re-

examination.   For example, our remedy’s utilization of a pre-

fixed allocation of municipal obligations based on forecasted

projected growth has been criticized for the crudeness inherent

whenever one presumes to anticipate development cycles.      Id. at

6-7.    We do not pretend to know what form or forms of

alternative remedies might be devised that would suitably

                                 45
further the constitutional goal of addressing the prospective

need for affordable housing.   But, that should not prevent

policymakers from considering the benefits of an alternate

remedy that accounts for current economic conditions, the

building that has occurred already in this state, the present-

day space availability and redevelopment options, and the wisdom

of requiring building in all municipalities of the state within

fixed periods.   Those are questions for policymakers -- should

our Legislature choose to address the topic.

     Certainly, tools must remain in place to deal with those

municipalities that would affirmatively choose not to grow –-

either commercially or residentially –- in order to avoid having

any inclusionary zoning obligation.   Mandated requirements for

the production of definite numbers of affordable housing units

may prove to be the only way to address those municipalities

that heretofore have avoided their affordable housing

obligations.15   But, the record before this Court did not include


15
  Indeed, under a “pure” growth share approach as originally
espoused by Professor Payne, the methodology appears to entirely
forgive municipalities their prior round obligations, thus
rewarding those municipalities that have managed to evade the
COAH process through delay or other bad faith tactics. See
Payne, supra, Land Use L. & Zoning Dig., June 1997, at 6-9.
Furthermore, it would permit a municipality to remain wholly
exclusionary by choosing not to grow. Id. at 9.
     A pure growth share approach has its flaws, which some have
suggested potentially could be of constitutional dimension. See

                                 46
evidence or data that such municipal action would take place,

and we are wont to agree with those that assert that

circumstances of such utter recalcitrance are not common at

present.   Nor do we believe that we should presume the worst and

deal with that worst-case scenario as if all municipalities

would act similarly.     To be sure, our courts will enforce the

constitutional obligation if evidence is presented to us of

municipalities zoning in exclusion of the general welfare of the

citizens of our state.    See N.J. Const. art. I, ¶ 1.

    In sum, the judicial remedy that was fashioned based on a

record created thirty years ago should not be viewed as the only

one that presently can secure satisfaction of the constitutional

obligation to curb exclusionary zoning and promote the

development of affordable housing in the housing regions of this

state.   Assuming that ordered development will continue to be

used as a tool in the delivery of affordable housing, the

Legislature should determine how best to utilize that means in




John M. Payne, The Unfinished Business of Mount Laurel II, in
The Unfinished Agenda, supra, at 5-19. In contrast, the revised
Third Round Rules are a hybrid approach, based on actual growth,
with both residential and nonresidential components. The rules
constitute a hybrid methodology because they continue to hold
municipalities responsible for their rehabilitation share and
for prior round obligations.


                                  47
the promotion of affordable housing suited for the needs of

housing regions.

                                D.

    In light of our clarification that the judicial remedy

imposed in Mount Laurel II is not a straightjacket to

legislative innovation for satisfaction of the constitutional

obligation, the Third Round Rules’ validity hinges on whether

they are consistent with the FHA.

    The FHA sets forth the framework of a remedy that precludes

COAH from taking the liberty to fashion a new growth share

methodology that 1) allows for the devising of residential and

commercial affordable housing ratios for projected need that are

not tied to a regional need for affordable housing, and 2)

leaves open-ended how or whether projected need for a housing

region will be fulfilled.   The FHA is replete with references

tying affordable housing obligations to a region, not

obligations formed on a statewide basis.   And, it requires a

specifically allotted number of units for satisfaction of both

present and prospective need based on a housing region.

    The FHA defines “prospective need” as “based on development

and growth which is reasonably likely to occur in a region or a

municipality.”   N.J.S.A. 52:27D-304(j) (emphasis added).    A

“housing region” is specifically defined as “a geographic area

                                48
of not less than two nor more than four contiguous, whole

counties which exhibit significant social, economic and income

similarities.”   N.J.S.A. 52:27D-304(b).    It is not a statewide,

geographic area.

    The Legislature also declared that “low income housing”

must be provided to those households meeting the low-income

standard “within the housing region.”      N.J.S.A. 52:27D-304(c).

Although COAH has broad power under N.J.S.A. 52:27D-307, its

duties must be consistent with the FHA’s working premise that

affordable housing obligations for present and prospective need

for low- and moderate-income housing be determined at regional

levels.   See N.J.S.A. 52:27D-307(a) (requiring COAH to

“[d]etermine housing regions”), (b) (requiring COAH to

“[e]stimate the present and prospective need” at both “State and

regional levels”), and (c) (authorizing COAH to establish

criteria and guidelines for municipalities tethered to regional

housing need).

    Furthermore, even when COAH is placing an aggregate limit

on a municipality’s allocation of units, a distinct allocation

nevertheless is to be made based on the housing “region’s

present and prospective need.”   N.J.S.A. 52:27D-307(e).    A

municipality’s provision of its fair share, as presented in its

housing element, may involve a variety of techniques, but there

                                 49
must be demonstrated a realistic opportunity for providing

affordable housing within the municipality.   N.J.S.A. 52:27D-

311(a).   The housing element is reviewed under that same

standard, see N.J.S.A. 52:27D-313, and the municipality’s

achievement of substantive certification can only come from

having a fair share plan “not inconsistent with achievement of

the low and moderate income housing needs of the region,”

N.J.S.A. 52:27D-314(a).

    Although Section 307 of the FHA permits COAH to adjust

prospective need methodology and resulting estimations based on,

among other things, decisions of other branches of government,

we disagree that Section 307’s oblique reference authorizes

COAH, as an executive branch agency, to rewrite such core

aspects of its enabling legislation, which are premised on an

allocation basis for prospective need within a housing region.

That argument is misguided.   It defies the express language of

Section 307, which requires the State Planning Commission to

continue to provide updated information on “economic growth,

development and decline projections for each housing region.”

N.J.S.A. 52:27D-307; see N.J. Dep’t Envtl. Prot. v. Huber, 213

N.J. 338, 365 (2013) (explaining that “we must examine th[e

statute’s plain] language sensibly, in the context of the

overall scheme in which the Legislature intended the provision

                                50
to operate” (citation omitted)).    Such an unprecedented, open-

ended delegation of authority to an administrative agency is an

illogical application of Section 307’s language.

    This Court has recognized that, while COAH enjoys a breadth

of discretion when selecting methodologies to implement the FHA,

the agency may not dilute its duty to adopt regulatory methods

that are consistent with statutory goals.    See Warren, supra,

132 N.J. at 27 (citing Van Dalen, supra, 120 N.J. at 246).     COAH

must not, “under the guise of interpretation,” enact regulations

that are “plainly at odds with” the FHA.    In re Freshwater

Wetlands Prot. Act Rules, 180 N.J. 478, 489-91 (2004) (internal

quotation marks and citation omitted) (invalidating Department

of Environmental Protection regulations concerning construction

near wetlands transition areas as inconsistent with enabling

statute and ultra vires); see also, e.g., Kingsley v. Hawthorne

Fabrics, Inc., 41 N.J. 521, 529-30 (1964) (invalidating Division

of Taxation regulation defining “immediate family” as

inconsistent with enabling statute, noting that “if the

regulation attempts to add to the statute something which is not

there, it can furnish no sustenance to the statute”); In re

Centex Homes, LLC, 411 N.J. Super. 244, 252, 267-68 (App. Div.

2009) (invalidating Board of Public Utilities regulations

governing service extensions, noting that “when regulations are

                               51
promulgated without explicit legislative authority and implicate

‘important policy questions,’ they are better off decided by the

Legislature” (quoting Borough of Avalon v. N.J. Dep’t of Envtl.

Prot., 403 N.J. Super. 590, 607 (App. Div. 2008), certif.

denied, 199 N.J. 133 (2009), and citing Burlington Cnty.

Evergreen Park Mental Hosp. v. Cooper, 56 N.J. 579, 598-99

(1970)).   The policy adopted by the Legislature in the FHA

cannot be ignored or rewritten by COAH to the degree that COAH

has done through its wholly new growth share methodology in the

Third Round Rules.

     The FHA set a course that tracked the Mount Laurel II

allocation methodology for satisfaction of present and

prospective need based on housing region.    COAH was not free to

abandon that approach.    Nor are we free to ignore the

legislative choice.16    The FHA embodies the remedial approach


16
  To the extent that the dissent maintains that the Third Round
Rules’ failure to address regional need is permissible under the
FHA, such an interpretation runs afoul of the FHA’s express
references to regional housing need as the linchpin for
calculating municipal obligations. The FHA, which the dissent
agrees codified the Mount Laurel decisions, is replete with
examples of how sound planning principles must be employed
contingent on a municipality satisfying its fair share of a
region’s need for low- and moderate-income housing. See supra
at ___ (slip op. at 48-49). Indeed, the legislative findings
highlight the FHA’s regional approach as the Legislature’s
choice. See N.J.S.A. 52:27D-302(e) (permitting municipalities
to “adopt appropriate phasing schedules for meeting their fair
share, so long as the municipalities permit a timely achievement

                                  52
applicable in this state at this time.     See Warren, supra, 132

N.J. at 28 (explaining that where regulation is contrary to

legislative policies underlying agency’s implementing statute or

where regulation “does not comport with [the statute’s] central

purpose,” it will be invalidated); Toll Bros., supra, 173 N.J.

at 572-73) (explaining that although it is preferred to

harmonize judicial action with COAH’s regulatory determinations,

“that deference was not intended to ‘dilute COAH’s duty to adopt

regulatory methods that are consistent with the statutory

goals’” (quoting Warren, supra, 132 N.J. at 27-28)).

    To sum up, the Legislature has to enact an alternative

remedy -- such as some version of the one proposed by COAH in

the Third Round Rules -- in order for that remedy to be

statutorily permissible.   The FHA’s language is an impediment to

COAH’s unilateral decision to devise a wholly new approach to

determining fair share.    COAH may implement the FHA’s scheme,

not come up with a wholly new one.     See ibid.   The FHA does not

authorize COAH to rewrite its substantive provisions.     That

power was not conferred through the FHA’s inclusion of

provisions containing vague references about COAH’s general

authority to implement the FHA.



of an appropriate fair share of the regional need for low and
moderate income housing”).

                                  53
    The Legislature may determine to authorize new avenues for

addressing regional need and the promotion of affordable

housing.   And, it may do so in ways that we do not attempt to

circumscribe in this opinion because we do not know the breadth

of considerations that may be brought forth through

informational legislative hearings on the subject.

Nevertheless, it is the Legislature that must devise the

parameters to such an approach.    It must craft new legislation

if that is the course it wishes to take.    Our courts can and

should exercise caution and defer to such solutions when

appropriately drafted by the Legislature.     See N.J. Ass’n on

Correction v. Lan, 80 N.J. 199, 220 (1979) (acknowledging

importance of deference to legislative enactments addressing

general welfare (citation omitted)); Roe v. Kervick, 42 N.J.

191, 230 (1964) (recognizing value of deference when reasonable

minds could differ and issue to be remedied “involves a concept

which varies with the needs of the times”).

    Although the Legislature may consider enacting an

alternative form of remedy for the promotion of affordable

housing in the housing regions of this state, see Hills, supra,

103 N.J. at 65 (“No one should assume that our exercise of

comity today signals a weakening of our resolve to enforce the

constitutional rights of New Jersey’s lower income citizens.

                                  54
The constitutional obligation has not changed; the judiciary’s

ultimate duty to enforce it has not changed; our determination

to perform that duty has not changed.”), enforcement of the

constitutional obligation is still a matter that may be brought

to the courts.

                               III.

                                A.

    With the declaration that the growth share methodology is

inconsistent with the FHA and thus COAH’s regulations ultra

vires, we briefly address the other numerous challenges to the

Third Round Rules in this consolidated appeal.   The challenges

share a common theme of expressing various views on the growth

share methodology on which municipal obligations would be based

in the third round.   In our view, the Third Round Rules are

inextricably linked to the new growth share methodology that is

incompatible with current FHA requirements.   The growth share

pillar to the Third Round Rules’ allocation of municipal

obligations is not severable, notwithstanding the severability

clause contained in the regulations at N.J.A.C. 5:97-1.3.      See

Affiliated Distillers Brands Corp. v. Sills, 60 N.J. 342, 345

(1972) (“Severability is a question of legislative intent.     That

intent must be determined on the basis of whether the

objectionable feature of the statute can be excised without

                                55
substantial impairment of the principal object of the

statute.”).

    For example, the procedural rules, in subchapters (2) and

(3) of N.J.A.C. 5:96, which describe the filing requirements for

a municipality’s housing element and Fair Share Plan, and the

subsequent, substantive certification that a municipality can

seek from COAH, have inherent in them satisfaction of prior

round, rehabilitation share, and growth share obligations.     They

cannot stand as adopted.   Similarly, the enforcement provisions

of subchapter (10) of N.J.A.C. 5:96, as well as the monitoring

provisions of subchapter (11), become impractical because those

agency powers are tied to evaluation and satisfaction of

affordable obligations, including those obtained via growth

share.   See N.J.A.C. 5:96-10.4(a).

    Equally, the substantive regulations codified in N.J.A.C.

5:97 are tied to municipalities’ housing element plans. See

N.J.A.C. 5:97-2.0 to -2.5.   Subchapter 3 also is replete with

explanations of how, among other things, a fair share plan,

N.J.A.C. 5:97-3.2, a rental housing requirement, N.J.A.C. 5:97-

3.4, rental bonuses, N.J.A.C. 5:97-3.5, -3.6, and -3.7, and

other bonuses operate in conjunction with growth share, see,

e.g., N.J.A.C. 5:97-3.20 (discussing cap on bonus credits as

percentage of projected growth share obligation).   Subsection 5

                                56
has similar difficulty surviving.    See N.J.A.C. 5:97-5.6

(allowing municipality to petition for adjustment of projections

underlying growth share), -5.7 (addressing potential growth

share opportunities and is intertwined with -5.6), and -5.8

(setting 1000 unit cap on growth share).

    Thus, the growth share methodology’s intertwinement with

the entire regulatory program is inseparable from the new

regulatory scheme fashioned by COAH for municipal third-round

obligations and how they may be satisfied because it is so

pervasively woven into the entire regulatory program that it

cannot be surgically removed.   See Wash. Nat’l Ins. Co. v. Bd.

of Review of N.J. Unemployment Comp. Comm’n, 1 N.J. 545, 556

(1949) (“[T]here must be such manifest independence of the parts

as to clearly indicate a legislative intention that the

constitutional insufficiency of the one part would not render

the remainder inoperative.”).   It requires that the regulations

be invalidated and new regulations for the third round be

adopted.   Because we hold today that a growth share approach is

incompatible with the FHA, we need not delve further into the

differences among the challengers’ arguments about growth share

as presented in their petitions.

    Concerning some parties’ argument before this Court that

subchapter 6 (zoning for inclusionary developments), does not

                                57
appear tied to a growth share approach, we conclude that such an

argument sounds in policy.   As such, it is better advanced to

the policymakers:   either to the Legislature, which may choose

to take up the question of whether to allow a new growth share

methodology, or to the agency that must adopt new regulations to

fill the void created by invalidation of the current Third Round

Rules.   Rule adoption is not the role of this Court.17

     With respect to the remainder of the Appellate Division’s

pronouncements on the invalidity of the Third Round Rules under

the FHA, we substantially affirm its judgment with the notable

exception of its invalidation of the provision addressing

compliance bonus credits in N.J.A.C. 5:97-3.17.      As to that

provision, we express no opinion as to whether the agency’s

choice was so wide of the mark as to its assessment of what is

necessary to promote compliance.      Because the rules require that

they be redone, in toto, we reserve judgment on what COAH may

choose to do in its revamped rules and will review those

judgments on the record then presented if the agency’s choice is


17
  Some parties advanced policy arguments before this Court as to
how new regulatory provisions should provide for a safety valve
for inclusionary municipalities (advanced by Middletown Township
for the first time before this Court), and seeking endorsement
of a different version of growth share (advanced by the Eleven
Municipalities for the first time before this Court). Those
arguments are best advanced in the legislative arena.


                                 58
challenged.   For now, we express no opinion on the Appellate

Division’s assessment of that issue.

     Our conclusion requires a new adoption of regulations to

govern the third round municipal obligations consistent with the

strictures of the FHA.

                                B.

     Rules to govern the third round cannot wait further while

time is lost during legislative deliberations on a new

affordable housing approach.   A remedy must be put in place to

eliminate the limbo in which municipalities, New Jersey

citizens, developers, and affordable housing interest groups

have lived for too long.   Accordingly, we endorse the Appellate

Division’s quick deadline for reimposing third-round obligations

based on the previous rounds’ method of allocating fair share

obligations among municipalities.18    To the extent that this


18
  A note on the dissent. The dissent mischaracterizes the
remedy imposed today to fill the void created by rejection of
the current Third Round Rules, which we hold are ultra vires
under the FHA. The remedy is not “drastic” or “an overhaul.”
See post at __, __ (slip op. at 13, 19). In fact, the remedy is
the remedial formula adopted by COAH, consistent with the FHA,
and one even COAH agrees can be implemented quickly. See post
at __ (slip op. at 19).
     To reiterate, the FHA remains the current framework under
which COAH must operate. The Legislature may review and amend
the FHA if it so desires. Further, to the extent that the
dissent forecasts a gloomy reaction to potential legislative
change, post at __ (slip op. at 18), this Court is not in the
business of such speculation.

                                59
record reveals that most interested parties do not wish for that

method to last for long, the remedy we impose today will

incentivize prompt legislative attention to this subject.

                                 IV.

    In conclusion, the Third Round Rules cannot stand.      They

are plainly at odds with the FHA, which incorporated the Mount

Laurel II remedy.    Although our decision today signals that our

remedy imposed thirty years ago should not be viewed as a

constitutional straightjacket to legislative innovation of a new

remedy responsive to the constitutional obligation, the FHA

remains the current framework controlling COAH’s actions.     With

respect to the current version of the FHA, the Third Round Rules

are ultra vires.    We endorse the remedy imposed by the Appellate

Division.

    As modified by this opinion, the judgment of the Appellate

Division is affirmed.

     JUSTICE ALBIN and JUDGE RODRIGUEZ (temporarily assigned)
join in JUSTICE LaVecchia’S opinion. JUSTICE HOENS filed a
separate, dissenting opinion, in which JUSTICE PATTERSON joins.
CHIEF JUSTICE RABNER and JUDGE CUFF (temporarily assigned) did
not participate.




                                 60
                                         SUPREME COURT OF NEW JERSEY
                                A-90/91/92/93/94 September Term 2010
                                                   067126




IN THE MATTER OF THE ADOPTION
OF N.J.A.C. 5:96 AND 5:97 BY
THE NEW JERSEY COUNCIL ON
AFFORDABLE HOUSING.




    JUSTICE HOENS, dissenting.


    There is much in the opinion issued by my colleagues in the

majority with which I agree.    In particular, I agree with the

majority that the remedy created by this Court as a way to

address exclusionary zoning policies that it found to be

unconstitutional, see S. Burlington Cnty. NAACP v. Twp. of Mount

Laurel (Mount Laurel II), 92 N.J. 158, 204-05 (1983) (citing S.

Burlington Cnty. NAACP v. Twp. of Mount Laurel (Mount Laurel I),

67 N.J. 151, 174, appeal dismissed and cert. denied, 423 U.S.

808, 96 S. Ct. 18, 46 L. Ed. 2d 28 (1975)), and that the

Legislature essentially embodied in the Fair Housing Act (FHA),

N.J.S.A. 52:27D-301 to -329.4, is not the only constitutionally

permissible method for achieving the goal of providing

affordable housing.



                                   1
    Like the majority, I agree that the past three decades of

experience do not mean that there can be no other way to

“produc[e] significant numbers of low- and moderate-income

housing” nor does that experience suggest that there are no

other potential ways to do so “consistent with statewide

planning principles, present space availability, and economic

conditions.”   Ante at ___ (slip op. at 6).    Moreover, like my

colleagues in the majority, I agree that the remedy that this

Court created and “imposed thirty years ago should not be viewed

as a constitutional straightjacket to legislative innovation[.]”

Ante at ___ (slip op. at 58).


    Indeed, I applaud the majority for its willingness not only

to recognize that there may be other ways to meet the mandate of

Mount Laurel II, but for actively and forcefully encouraging the

Legislature to explore new and innovative methods of “curb[ing]

exclusionary zoning and promot[ing] the development of

affordable housing[.]”   Ante at ___ (slip op. at 46).


    I write in dissent, however, because, notwithstanding those

broad and sweeping pronouncements, the majority’s analysis of

the approach taken by COAH in the Third Round Rules, and

therefore the majority’s holding, is flawed.    As a result, the

Court needlessly demands, as its remedy, rigid adherence to the

very policies of the past that the majority simultaneously


                                 2
denounces as a “straightjacket[.]”       Ante at ___ (slip op. at

58).


       In the end, although my colleagues in the majority invite

the Legislature to chart a new path, their conclusion that the

Third Round Rules adopted by COAH are inconsistent with the

dictates of the FHA, and their further directive that strict

adherence to the methodology of the earlier rounds is the only

permissible remedy, leave the Legislature with no guidance

concerning what alternate statutory approach might comply with

the majority’s interpretation of the Constitution.       That lack of

guidance, perhaps unintentionally, will greatly diminish the

likelihood that the Legislature will attempt a future change of

course.


       Were that my only disagreement with the majority, it would

not have prompted this dissent.       On the contrary, were it true

that the Third Round Rules fall so far short of adherence to the

FHA that they cannot stand, I would gladly join my colleagues.

But they do not.    Instead, as I see it, the Growth Share

approach utilized in the Third Round Rules is consistent with

both the constitutional mandates of Mount Laurel II and with the

dictates of the FHA.


       Moreover, if, as the majority concludes, the Third Round

Rules lack a sufficient focus on regional needs to meet the

                                  3
majority’s interpretation of what the FHA requires, it would be

far wiser, and more in keeping with our traditional manner of

addressing challenges to administrative agency actions, for this

Court to direct COAH to make that minor adjustment rather than

to toss aside years of effort and force COAH to don the old

straightjacket and rewrite the regulations to mirror those the

Court approved in earlier rounds.


    I base my disagreement, and therefore my dissent, on what I

believe to be two flaws in the majority’s analytical approach,

which, taken together, have led the majority to impose upon COAH

a remedy that is both unnecessary and inappropriate.


                                I.


    First, the statutory construction on which the opinion is

based is flawed because the majority has read its view of what

the FHA should say into the language that the Legislature chose.

That is, instead of considering the language that the

Legislature used when declaring its purpose and instead of

interpreting the operative sections of the statute in context,

the majority has focused narrowly on references to regional

approaches.   More to the point, in maintaining that narrow

focus, the majority has divorced those references from

immediately surrounding words that permit a municipal, rather



                                 4
than regional, approach and has ignored the broad statutory

language that tethers COAH’s role to sound planning principles.


    The majority’s error is not in its explanation of the

history of Mount Laurel I and Mount Laurel II, all of which is

fully, faithfully, and carefully recounted.     Nor does the error

lie in the majority’s recitation of the essential facts that led

this Court to mandate a solution, borne of frustration at the

failure of the other branches of government to achieve a way to

end unconstitutional exclusionary zoning practices.     Nor is it

controversial to observe that the Legislature enacted the FHA at

the direction of, and to be consistent with, this Court’s

requirements in Mount Laurel II.


    The FHA, however, bespeaks a more dynamic approach than the

one that the majority sees when reading the statute solely

through its Mount Laurel II lens.      Indeed, only by reading the

FHA with the language of the Court in Mount Laurel II in mind,

can the majority conclude that there is no room in that statute

for the regulatory approach that COAH has adopted in the Third

Round Rules.   Using standard tools of statutory construction,

however, yields a different result.


    When called upon to interpret the Legislature’s intent, few

tools are as helpful as the Legislature’s own expression

thereof.   The FHA, as an example, includes just such language in

                                   5
the Legislature’s statement of its findings, which my colleagues

have overlooked, but which is of enormous assistance in the task

assigned.    Principal among the findings included by the

Legislature in the FHA is the expression of that body’s

understanding of the meaning of Mount Laurel I and Mount Laurel

II.   The Legislature declared:


            The New Jersey Supreme Court, through its
            rulings in [Mount Laurel I] and [Mount
            Laurel   II],   has    determined    that   every
            municipality   in    a   growth   area    has   a
            constitutional obligation to provide through
            its   land   use    regulations    a    realistic
            opportunity for a fair share of its region’s
            present and prospective needs for housing
            for low and moderate income families.

            [N.J.S.A. 52:27D-302(a) (emphasis added).]

That expression is entirely faithful to the historical context

in which the dispute over low and moderate income housing arose.

The Mount Laurel litigation had its roots in a geographic area

of the state in which growth in both housing and population was

taking place, but where that growth was being artificially

burdened by an exclusionary zoning scheme.       See Mount Laurel I,

supra, 67 N.J. at 161-64.     It was not the growth or lack of

growth that created the constitutional crisis; it was the manner

in which the municipality attempted to divert low and moderate

income families away from wealthier areas in the municipality

when growing.    See id. at 169-70.



                                    6
    That is not to say that the Legislature made no reference

to regional concerns in the FHA, indeed it did, see N.J.S.A.

52:27D-302(e) (referring to regional need in terms of way in

which low and moderate housing may be maximized), as had this

Court in the Mount Laurel II opinion, see Mount Laurel II,

supra, 92 N.J. at 213, 237-38 (recognizing that “zoning in

accordance with regional considerations is not only permissible,

it is mandated”).

    But the expressed focus of the Legislature was on growth

areas, as a result of which the FHA leaves open the route that

COAH, in adopting a Growth Share approach, utilized in the Third

Round Rules.   If, as I understand it, the Legislature intended

to embrace the concept that growth, to the extent that it is

occurring, may not be exclusionary, then the Growth Share model

adopted by COAH in the Third Round Rules advances that goal and

is entirely consistent with the FHA.

    My colleagues in the majority, however, read into the FHA

their own view of how growth should be channeled, finding a

requirement that regional considerations predominate to the

exclusion of municipal concerns.       There are two shortcomings

with that approach.

    For one thing, in addition to being inconsistent with the

context of the Mount Laurel litigation and the expression of the

Legislature in its findings, see N.J.S.A. 52:27D-302(a), it is

                                   7
not faithful to the statutory text.   Notably, in the majority’s

quotation from the FHA that is intended to prove the point that

the statute is largely based on regional concerns, the opinion

underscores the words that tend to support that conclusion while

ignoring the words “or a municipality” that follow.      Ante at ___

(slip op. at 47) (reciting definition of “prospective need” and

quoting N.J.S.A. 52:27D-304(j) with partial emphasis).

    For another thing, that approach, and the conclusion that

only the regulations from the prior rounds that this Court has

previously approved will suffice, creates a never-ending cycle

of forced growth everywhere.   It does that by requiring COAH to

project what regional needs will be and then by demanding that

COAH force municipalities to comply with those projections in an

endless, self-fulfilling prophesy of sprawl.

    Unlike my colleagues, I see different principles at work in

the statute that the Legislature enacted.   The FHA is

fundamentally based on concepts that professional planners have

long embraced, requiring that COAH consider them in its

evaluation of housing obligations.


    The reliance on sound planning principles so permeates the

FHA that only a few examples are needed to prove the point.     The

Legislature included references to the need to revitalize our

urban areas through “construction, conversion and rehabilitation



                                 8
of housing in our urban centers[, which] should be encouraged.”

N.J.S.A. 52:27D-302(g).   It included those concepts when it

directed COAH to adopt criteria and guidelines:


              Municipal adjustment of the present and
         prospective fair share based upon available
         vacant and developable land, infrastructure
         considerations or environmental or historic
         preservation factors and adjustments shall
         be made whenever:

              (a) The preservation of historically or
         important architecture and sites and their
         environs or environmentally sensitive lands
         may be jeopardized,

              (b)    The   established    pattern    of
         development   in  the   community   would   be
         drastically altered,

              (c) Adequate land for recreational,
         conservation or agricultural and farmland
         preservation purposes would not be provided,

              (d) Adequate open space would not be
         provided,

              (e) The pattern of development is
         contrary to the planning designations in the
         State Development and Redevelopment Plan . .
         . ,

              (f) Vacant and developable land is not
         available in the municipality, and

              (g) Adequate public facilities and
         infrastructure capacities are not available,
         or would result in costs prohibitive to the
         public if provided.




                                 9
         [N.J.S.A. 52:27D-307(c)(2).]



    Each of those concerns is directly derived from sound

planning principles; each makes clear that the Legislature’s

intent was not simply to comply with this Court’s view of how

low and moderate income housing would best be created in

accordance with the Constitution.    Instead, the Legislature was

trying to ensure that there would be careful recognition of the

need to embrace sound planning principles generally.


    Nor was COAH directed to perform its duties in some purely

mathematically driven manner.   Instead, the Legislature directed

COAH as follows:


              In    carrying   out    [its]   duties,
         including, but not limited to, present and
         prospective need estimations the council
         shall give appropriate weight to pertinent
         research    studies,   government   reports,
         decisions of other branches of government,
         implementation of the State Development and
         Redevelopment Plan . . . and public comment.
         To assist the council, the State Planning
         Commission established under that act shall
         provide the council annually with economic
         growth, development and decline projections
         for each housing region for the next ten
         years.



         [N.J.S.A. 52:27D-307(e).]




                                10
    The reference to the State Plan is particularly significant

because that document divides the state into regions with an eye

toward sound planning, in which growth and development are

encouraged in areas where infrastructure already exists and

discouraged in regions of our state that are environmentally

sensitive or in which development would require addition of new

infrastructure.   The State Plan, moreover, seeks to revitalize

cities and urban areas rather than to channel new development in

ways that simply create sprawl.


    Significantly, as the majority recognizes, see ante at ___

(slip op. at 29-30), the Growth Share concept was not created by

COAH out of whole cloth, but was instead a model developed by

one of the state’s preeminent planning experts, see John M.

Payne, Remedies for Affordable Housing:    From Fair Share to

Growth Share, Land Use L. & Zoning Dig., June 1997, at 3, 3.

More to the point, it was the creation of a planner who was an

advocate for affordable housing, see ante at ___ (slip op. at 29

& n.5), and was specifically designed to remedy a series of

methodological shortcomings evident to him in the regulations

COAH promulgated in the first two rounds, see Payne, supra, Land

Use L. & Zoning Dig., June 1997, at 3-6.    Growth Share, which

was his solution, was designed to be a way to ensure that there

would be an adequate supply of low and moderate income housing



                                  11
without abandoning sound planning concepts and without

continuing the escalating pattern of sprawl that inevitably

followed from the First and Second Round COAH regulations.     Id.

at 6.


    Significantly, in adopting the Growth Share model for use

in the Third Round Rules, COAH did not utilize a “pure” Growth

Share approach, see ante at ___ (slip op. at 45 n. 15 (citing

Payne, supra, Land Use L. & Zoning Dig., June 1997, at 6-9)),

because it did not erase the obligations that had been imposed

on municipalities in earlier rounds but that had never been

satisfied.   Instead, those prior, unmet, obligations were

retained in the Third Round Rules adopted by COAH.   As a result,

this Growth Share model, that my colleagues in the majority now

reject as being incompatible with the FHA, remained faithful to

the statute by honoring the residual effects of prior round

obligations on municipalities that this Court had previously

deemed constitutional.


    The several references in the FHA to regional concerns on

which the majority relies are not inconsistent with a Growth

Share model.   On the contrary, seen in light of the expressed

Legislative findings, see N.J.S.A. 52:27D-302, the theory is

aligned with the statutory focus on areas in which growth is

occurring.   The references to regional concerns, at most, would


                                12
require only that the calculation of a municipality’s fair share

be made not only on a state-wide basis, as the Third Round Rules

require, but would include a regional component as well.


    Therefore, if the majority is correct that the FHA is

essentially driven by regional considerations, then it is only

in that minute regard that they can conclude that the version of

a Growth Share approach embodied in the Third Round Rules is

inconsistent with the statute.   That is, the Third Round uses a

formula that requires growth anywhere in the state to carry with

it the same requirement, statistically, for low and moderate

income housing, rather than recognizing that different regions

of the state, particularly if one considers the regions

identified by the State Plan, should lead to different

requirements for low and moderate income housing.


    The majority concludes that the lack of a regional

calculation is so inconsistent with the FHA that the Third Round

Rules are ultra vires; they conclude that the inconsistency is

so significant that there is no possible remedy but to reject

these regulations in their entirety in favor of starting over

and creating new ones that mirror the prior two rounds.    Even if

the majority’s analysis of the purported flaw in the Third Round

Rules is correct, there is nothing in that relatively minor

deviation that demands so drastic a remedy.


                                 13
                                II.


    That observation, that the remedy imposed by my colleagues

is unnecessary, leads to the second basis for my dissent.    In

short, by demanding that COAH adopt regulations that continue on

the path followed over the past thirty years, the majority has

impermissibly interfered with the authority that the Legislature

vested in that administrative agency and has failed to give COAH

the deference that we routinely afford the final decisions of

every other administrative agency.


    Our case law is replete with examples of our recognition

that, where a determination has been made by an administrative

agency, our scope of review is both narrow and deferential.       See

Brady v. Bd. of Review, 152 N.J. 197, 210-11 (1997); see also

Lourdes Med. Ctr. v. Bd. of Review, 197 N.J. 339, 360 (2009).

We have long recognized that when the Legislature has delegated

power to an agency, “[t]he grant of authority . . . should be

liberally construed to enable the agency to accomplish the

Legislature’s goals.”   Van Dalen v. Washington Twp., 120 N.J.

234, 245 (1990).   When an agency acts in accordance with its

delegated power, its actions are “accorded a strong presumption

of validity and reasonableness.”      Id. at 244-45.


    In creating COAH, the Legislature granted it authority to

carry out the statutory directives, including the directive that

                                14
COAH promulgate regulations in furtherance of the goals

expressed in the FHA.   N.J.S.A. 52:27D-307.5; see Hills Dev. Co.

v. Twp. of Bernards, 103 N.J. 1, 60-61 (1986).   More to the

point, as we have held, COAH’s regulations are entitled to an

especially deferential standard of review because of that

agency’s unique mandate in implementing the FHA and its role in

achieving compliance with the Mount Laurel doctrine.    See In re

Twp. of Warren, 132 N.J. 1, 27 (1993) (observing that “principle

of judicial deference to agency action is particularly well-

suited to our review of administrative regulations adopted by

COAH to implement the [FHA]”); Hills Dev. Co., supra, 103 N.J.

at 45-46.


    As we have directed in this precise context, “the

judiciary, assuming the statutory plan functions reasonably

effectively, will be responsive to the actions of the Council

and conform its decisions in this field to the Council’s various

determinations.”   Hills Dev. Co., supra, 103 N.J. at 37; see id.

at 24 (noting that because legislative and administrative action

is preferable to judicial action relating to affordable housing,

Legislature is entitled to “particularly strong deference”).


    To be sure, we have recognized that, if a regulation that

has been promulgated is contrary to the legislative policies

that underlie the administrative agency’s enabling statute, or


                                15
when a regulation “does not comport with [the statute’s] central

purpose,” it cannot stand.    Twp. of Warren, supra, 132 N.J. at

28 (invalidating municipal occupancy preferences as inconsistent

with aims of FHA).   We likewise have expressed our preference

for harmonizing judicial action with COAH’s regulatory

determinations, although recognizing that the effort to

harmonize cannot be used to justify the “dilu[tion of] COAH’s

duty to adopt regulatory methods that are consistent with the

statutory goals.”    Ibid.; see Toll Bros., Inc. v. Twp. of W.

Windsor, 173 N.J. 502, 572-73 (2002).


    Deference to an administrative agency, including COAH, does

not extend to arguments that its regulations violate our

Constitution.   See Abbott v. Burke, 100 N.J. 269, 298-99 (1985)

(“[A]lthough an agency may base its decision on constitutional

considerations, such legal determinations do not receive even a

presumption of correctness on appellate review.”).   On the

contrary, as we have held, “constitutional concerns or the

dictates of legislative intent have at times compelled us to

decline adoption of doctrines or statutory interpretations that

have been favored by [an agency.]”    In re Hunterdon Cnty. Bd. of

Chosen Freeholders, 116 N.J. 322, 328 (1989).


    That being so, unless this Court can conclude with

assurance that the action of the agency was ultra vires, or that


                                 16
its regulation is plainly unconstitutional, we ordinarily stay

our hand.   See Lourdes, supra, 197 N.J. at 361.   Even when we

conclude that regulations fall short, in recognition of the

expertise that the agency has in the matter, the more

appropriate course, and the one traditionally used in regard to

COAH, is to remand to the agency to exercise its discretion as

to how to proceed.   See, e.g., In re Adoption of N.J.A.C. 5:94 &

5.95, 390 N.J. Super. 1, 87 (App. Div.), certif. denied, 192

N.J. 71 (2007); In re Six Month Extension of N.J.A.C. 5:9-1 et

seq., 372 N.J. Super. 61, 104-05 (App. Div. 2004), certif.

denied, 182 N.J. 630 (2005).


    Applying these precedents to the matter now before the

Court, to the extent that the majority believes that the

shortcoming in the Third Round regulations is the lack of a

formula with a regional component, the appropriate remedy would

be a remand to COAH to make what should be a relatively routine

correction.   By eschewing that traditional approach and by

directing that COAH essentially craft an entirely different

regulatory scheme, albeit one based on the methodology embodied

in the prior rounds of regulations, the majority has ignored our

tradition of deference to agency expertise and has overstepped

its authority.




                                17
    Moreover, in doing so, the majority has failed to recognize

the relatively wide scope of authority that the Legislature,

through enacting the FHA, has reposed in COAH.   Far from being a

carefully circumscribed or limited grant of authority, the

statute affords much discretion to COAH.   See, e.g., N.J.S.A.

52:27D-307 (identifying duties and authority granted to COAH).

The majority, however, has ignored that legislative

determination and instead has concluded that it is the

Legislature that must act, apparently through an amendment to

the FHA, if there is to be any departure from the regulatory

scheme this Court permitted in the first two rounds.     See, e.g.,

ante at ___ (slip op. at 51) (“To sum up, the Legislature has to

enact an alternative remedy –- such as some version of the one

proposed by COAH in the Third Round Rules –- in order for that

remedy to be statutorily permissible.”).


    In taking that stand, the majority has announced that only

the Legislature can alter the approach as to how an adequate

supply of low and moderate income housing will be achieved.    In

the process, the majority has removed all discretion from COAH,

replacing the scheme that the Legislature enacted with a

directive that prevents COAH from innovation of any kind and

that serves only to perpetuate the policies that have not truly

achieved the goal of ensuring that an adequate supply of



                               18
affordable housing will be made available for people of all

income levels in our state.


    As I understand our role, we owe COAH the same deference

accorded any other agency when we evaluate its decision or the

exercise of its rulemaking authority.   Offering no guidance and

instead substituting its view of the only statutorily

permissible approach, the majority greatly diminishes the

likelihood that either COAH or the Legislature will take the

initiative for change that the majority intends to encourage.

The effect of the demand that the agency adhere to the policies

of the past instead will serve as a disincentive to true

innovation by the Legislature because, in the absence of

guidance from this Court about what approach, other than the one

dictated by this Court three decades ago, will be found to be

constitutional, that body more likely will continue on the

previously approved course.


    To the extent that the extensive study and analysis

undertaken by COAH in devising the Growth Share approach

embodied in the Third Round Rules may be flawed, it is only

because the majority remains wedded to the methodologies imposed

in the past.   To the extent that the majority, in substituting

its view of what the FHA demands for the language that the

Legislature used, reads the statute to exclude the creative and


                                19
innovative approach that Growth Share represents, it risks

subjecting us to an endless cycle of repeating that which has

not worked in the past.   To the extent that the majority

concludes that the Third Round Rules fall short, the

appropriate, and indeed the preferable, remedy would be to

identify that shortcoming and permit it to be addressed by the

agency that the Legislature created, not to mandate that the

agency undertake what is essentially an overhaul of regulations

so that they utilize a formula of the majority’s choosing.


    Because in my view the Third Round Rules are not

inconsistent with the statutory mandates derived from this

Court’s decisions in Mount Laurel I and Mount Laurel II, I would

reverse the Appellate Division’s direction that we return to the

approach used in the First and Second Round.


                               III.


    The majority’s recognition that the dictates of Mount

Laurel I and Mount Laurel II are not the only constitutionally

permissible methods for achieving the provision of adequate low

and moderate income housing is a conclusion with which I agree.

To the extent, however, that the majority concludes that the

Third Round Rules adopted by COAH are so flawed that they must

be replaced with the approach utilized in the past, I

respectfully dissent.

                                20
JUSTICE PATTERSON joins in this opinion.




                          21
              SUPREME COURT OF NEW JERSEY


NO.   A-90/91/92/93/94                         SEPTEMBER TERM 2010

ON CERTIFICATION TO          Appellate Division, Superior Court




IN THE MATTER OF THE ADOPTION
OF N.J.A.C. 5:96 AND 5:97 BY
THE NEW JERSEY COUNCIL ON
AFFORDABLE HOUSING.



DECIDED            September 26, 2013
              Justice LaVecchia                                     PRESIDING
OPINION BY          Justice LaVecchia
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY              Justice Hoens


                                  AFFIRM AS
CHECKLIST                                                        REVERSE
                                   MODIFIED
CHIEF JUSTICE RABNER           -----------------------        ---------------------
JUSTICE LaVECCHIA                         X
JUSTICE ALBIN                             X
JUSTICE HOENS                                                           X
JUSTICE PATTERSON                                                       X
JUDGE RODRÍGUEZ (t/a)                     X
JUDGE CUFF (t/a)               ------------------------       ----------------------
TOTALS                                    3                             2




                                                          1